  Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 1 of 57 PageID #:467




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA,           )
                                    )
                 Plaintiff,         )
                                    )
           v.                       )            No. 16 CR 181; 18 CR 721
                                    )            Judge Sara L. Ellis
AWS MOHAMMED YOUNIS                 )
AL-JAYAB,                           )
             Defendant.             )
                                    )

DEFENDANT AWS MOHAMMED YOUNIS AL-JAYAB’S CLARIFICATIONS TO THE
 PRESENTENCE INVESTIGATION REPORT AND SENTENCING MEMORANDUM




THOMAS ANTHONY DURKIN
DURKIN & ROBERTS
2446 North Clark Street
Chicago, Illinois 60614
Tel: 312-981-0123

JOSHUA G. HERMAN
LAW OFFICE OF JOSHUA G. HERMAN
53 W. Jackson, Blvd., Suite 457
Chicago, IL 60604
Tel: 312-909-0434
      Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 2 of 57 PageID #:468




                                                   TABLE OF CONTENTS
Cases
Adham Amin Hassoun v. Searls, 19-cv-6196 (W.D.N.Y.) ........................................................... 49
Koon v. United States, 518 U.S. 14. 81 (1996) ............................................................................. 10
Nelson v. United States, 555 U.S. 350 (2009) ................................................................................ 9
Pepper v. United States, 131 S. Ct. 1229 (2011) ...................................................................... 8, 10
United States v. Booker, 543 U.S. 220 (2005) ................................................................................ 8
United States v. Burke, 425 F.3d 400 (7th Cir. 2005) ................................................................... 11
United States v. Chen, 933 F.2d 793 (9th Cir. 1991) .................................................................... 11
United States v. Ferreria, 239 F. Supp. 2d 849 (E.D. Wis. 2002)................................................ 50
United States v. Hill, 645 F.3d 900 (7th Cir. 2011) ........................................................................ 8
United States v. Jumaev, 2018 U.S. Dist. LEXIS 119916 (D. Colo., July 18, 2018) ..................... 7
United States v. Lopez, 634 F.3d 948 (7th Cir. 2011)..................................................................... 9
United States v. Muhtorov, 12 CR 33, Dkt. 1955-1 (D. Colo.)..................................................... 48
United States v. Muhtorov, 329 F. Supp. 3d 1289 (D. Colo. 2018) .............................................. 50
United States v. Musgraves, 883 F.3d 709 (7th Cir. 2018)............................................................. 9
United States v. Pankow, 884 F.3d 785 (7th Cir. 2018) ................................................................. 9
United States v. Perez, 571 F. App’x 495 (7th Cir. 2014) .............................................................. 9
United States v. Santoya, 493 F. Supp. 2d 1075 (E.D. Wis. 2007)............................................... 10
United States v. Stewart, 590 F.3d 93 (2d Cir. 2009) ..................................................................... 8
United States v. Wachowiak, 496 F.3d 744 (7th Cir. 2007)............................................................ 9
Wheel v. Robinson, 34 F.3d 60 (2d Cir. 1994).............................................................................. 11


Statutes
18 U.S.C. § 2339A .......................................................................................................................... 5
18 U.S.C. § 2339B .............................................................................................................. 5, 11, 14
18 U.S.C. § 3553(a)(1)............................................................................................................ 10, 16
18 U.S.C. §1001 ........................................................................................................................ 4, 10
18 U.S.C. §3553(a)(2)................................................................................................................... 45
18 U.S.C. §3553(a)(6)................................................................................................................... 15
18 U.S.C. § 956(a)(1)................................................................................................................ 5, 13
28 U.S.C. § 994(j) ......................................................................................................................... 41

                                                                       i
      Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 3 of 57 PageID #:469




Federal Sentencing Guidelines
Appendix C—Volume III, November 1, 2010 (amendment 739) ................................................ 41
U.S.S.G. § 3A1.4(a) .................................................................................................................... 4, 7
U.S.S.G. § 5H1.1 .................................................................................................................... 41, 44
U.S.S.G. § 5K2.0 .......................................................................................................................... 50


Rules
Rule 32(c) of the Federal Rules of Criminal Procedure ................................................................. 1


Articles and Other Sources
2 Guys From Brooklyn Went To Syria To Fight ISIS.
  Now They’re Back (HBO), Vice News ..................................................................................... 15
Attorney General Loretta E. Lynch Delivers Opening
 Remarks at an Office of Justice Programs Panel Discussion
 on Justice-Involved Young Adults (Sept. 8, 2015) ................................................................... 43
Brief for the American Medical Association and the American Academy of
 Child and Adolescent Psychiatry as Amici Curiae in support of Neither Party”
 to the United States Supreme Court in Graham v. Florida (July 23, 2009)......................... 40, 41
Dave Phillipps, American Volunteers Fighting ISIS in Syria Worry
 About a U.S. Pullout, N.Y. Times, Feb. 16, 2019 ..................................................................... 15
Elaine Scarry, The Body in Pain 13 (Oxford University Press, 1985) ........................................... 1
Ernest Hemingway, For Whom The Bell Tolls 467 (Scribner, 1995) ............................................. 2
Nicholas Schmidle, College Grads Fight ISIS with the Kurds;
 Two twenty-one-year-olds chat about what it takes to go to Syria,
 The New Yorker, July 31, 2017 ................................................................................................. 15
Rosemary Sobol and Patrick M. O’Connell, A mission ‘you’re willing to die for’:
 Michigan man shows up in Chicago ER after getting shot in Syria,
 Chicago Trib., Mar. 5, 2018 ...................................................................................................... 15
Shane Bauer, Behind the Lines, Mother Jones, May/June 2019 Issue .................................... 14, 34
Shirin Jaafari, For some Americans, the conflict in Syria
  is 'the Spanish Civil War of our time, PRI, Sept. 13, 2017.................................................... 2, 14
Tam Hussein, The Ansar al-Sham Battalions
  (Mar. 24, 2014, Carnegie Middle East Center) ......................................................................... 13
United States Sentencing Commission, Youthful Offenders
 in the Federal System (May 2017) ............................................................................................ 42



                                                                       ii
      Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 4 of 57 PageID #:470




                                                TABLE OF AUTHORITIES

I. Introduction ............................................................................................................................. 1
II. Procedural Background ........................................................................................................ 4
III. Clarifications to the PSR and Posititon on the Advisory Guideline Level ....................... 6
   A. Clarifications to the PSR ...................................................................................................... 6
      1. Identifying Data; Citizenship, p. 3 ..................................................................................... 6
      2. Part A. The Offense; Charge(s) and Conviction(s), p. 6, ¶ 16 ........................................... 6
      3. Part C. Offender Characteristics; Employment Record, p. 18, ¶ 92 ................................. 7
   B. Position on the Advisory Guideline Level ........................................................................... 7
IV. Argument ................................................................................................................................ 8
   A. Legal Standards .................................................................................................................... 8
   B. Nature and Circumstances of the Offense—§ 3553(a)(1) .................................................. 10
      1. False Statement, 18 U.S.C. §1001(a)(2) .......................................................................... 10
      2. Material Support, 18 U.S.C. § 2339B .............................................................................. 11
   C. History and Characteristics of Defendant—§3553(a)(1) ................................................... 16
      1. Aws’s Childhood in Iraq was Marred by Numerous
         Tragedies Ranging From the Loss of His Mother to
         War and Sectarian Violence................................................................................................ 16
         a. Aws’s Early Childhood Was Marred by Abuse and
            Neglect After His Mother Died and His Father Remarried. ......................................... 17
         b. The 2003 American-led Invasion of Iraq Upends
            Aws’s Already Difficult Existence. .............................................................................. 21
         c. Aws Survived Sectarian Violence Following the Fall of
            Saddam Hussein, and Witnessing Destruction and Civilian Deaths,
            Including of Close Family Members and Friends. ....................................................... 22
         d. Aws is Kidnapped and Tortured For Weeks
            Based on a Case of Mistaken Identity. ......................................................................... 26
         e. After Aws’s Kidnapping and Torture, the Al-Jayab
            Family Leaves Iraq for Syria, Forcing Aws to Leave
            His Young Wife Behind in Iraq. ................................................................................... 27
   D. Aws and His Family Flee to Syria Only to
      Find More Death, Destruction, and War. ............................................................................ 28
   E. The Al-Jayabs Flee to America as Refugees to Find a New Home,
      But Aws Remains Consumed By the Suffering of the Syrian People. ............................... 31
   F. Aws Returns to Syria for Approximately
      Two Months And Then Returns to the United States. ........................................................ 33
                                                                       iii
      Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 5 of 57 PageID #:471




   G. Aws Begins to Live a Normal Life After Returning to the United States
      and During the Nearly Two Years Prior to His Arrest in January 2016. ............................ 35
   H. Aws’s Physical and Mental Health Condition ................................................................... 37
      1. Physical Health ................................................................................................................ 37
      2. Mental Health .................................................................................................................. 37
   I. Aws’s Family Connections Remain Strong Notwithstanding the Charges. ........................ 39
   J. Aws’s Youth at the Time of the Offenses
      is a Compelling Mitigating Factor. ...................................................................................... 40
   K. A Sentence Well Below the Advisory Guidelines
      Addresses the Factors Set Forth in § 3553(a)(2). ................................................................ 45
      1. Seriousness of the Offenses. ............................................................................................ 45
      2. General Deterrence .......................................................................................................... 46
      3. Specific Deterrence .......................................................................................................... 46
   L. Aws Faces Further Incarceration and Severe Immigration
      Consequences Following the Completion of The Sentence Imposed by the Court. .......... 48
V. Conclusion ............................................................................................................................ 51




                                                                      iv
       Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 6 of 57 PageID #:472




           Defendant, AWS MOHAMMED YOUNIS AL-JAYAB, by and through his attorneys,

THOMAS ANTHONY DURKIN and JOSHUA G. HERMAN pursuant to the Due Process,

Effective Assistance of Counsel, and Cruel and Unusual Punishment clauses of the Constitution

of the United States, Rule 32(c) of the Federal Rules of Criminal Procedure, and 18 U.S.C. §

3553(a), respectfully submits the following: Clarifications to the Presentence Investigation

Report (“PSR”) and Sentencing Memorandum.

      I.       INTRODUCTION

           Simply reducing to words the many horrific experiences that have befallen Aws in the 23

years of his life before his arrest necessarily diminishes their significance and reality.1 Since his

birth, war, death, and destruction have shadowed him, leaving lasting physical and psychic scars.

Aws’s life, as his younger brother Samer writes, has been “like an overbearing continuous

nightmare.” (S. Al-Jayab Letter, p. 1).2 Indeed, properly contextualizing those experiences

requires considering the impact of multiple wars, international conflicts, humanitarian crises, the

foreign policies of different nations, and the political motives that undergird this and every

federal “national security” prosecution. In the end, counsel can add little to what Aws has

written in his lengthy and compelling autobiographic piece entitled, “A Forever Foreigner

(Experiencing the Substance of Life),” which was submitted as an exhibit to the Defense Version



1
    In her work, The Body in Pain, Professor Elaine Scarry writes:
           As physical pain is monolithically consistent in its assault on language, so the verbal
           strategies for overcoming that assault are very small in number and reappear consistently
           as one looks at the words of patient, physician, Amnesty worker, lawyer, artist: these
           verbal strategies revolve around the verbal sign of the weapon or what will eventually be
           called here the language of “agency.”
Elaine Scarry, The Body in Pain 13 (Oxford University Press, 1985).
2
  Character letters will be submitted under separate cover to the Court, with copies provided to the
government and Probation Officer.
    Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 7 of 57 PageID #:473




of the Offense, and is attached hereto and filed under seal as Exhibit A for the Court’s

convenience.

        Yet, and notwithstanding these challenges, for the purposes of sentencing it is essential to

consider Aws as the person in the context of his tragic upbringing. This Memorandum is thus

offered to assist the Court as it fashions an individualized sentence in his truly unique and tragic

case. When seen as an individual, it is immediately clear how Aws’s life experiences—in

particular his survival through wars, torture, injustice, and statelessness—compelled him to

return to Syria to defend others for what he believed to be just political and humanitarian

reasons. (See PSR, p. 7, ¶ 22 “The defendant contends in his version of the offense that his

motivation for the instant offense was ‘purely political and honorably motivated’ in that he

wanted to help those who were suffering in Syria because of Al Assad’s regime.”). Just barely

older than a teenager, it can readily be seen that Aws acted impulsively on the idealistic belief

that the world was “worth the fighting for.”3 He is a classic product of survival through war and

conflict, and his actions and words (many of which were naïve and misguided teenage

braggadocio) must be seen in that context.

         Time and maturity have given Aws perspective. He recognizes that while he perceived

his motivations to be just, his conduct was wrong. He acknowledged as much to Probation when


3
  Ernest Hemingway, For Whom The Bell Tolls 467 (Scribner, 1995). The quoted excerpt is from Robert
Jordan’s famous internal monologue, delivered when he was immobilized by a crushed leg and exposed
to the approaching Spanish Nationalist soldiers. The complete quote and context is as follows: “I have
fought for what I believed in for a year now. If we win here we will win everywhere. The world is a fine
place and worth the fighting for and I hate very much to leave it.” Fictional analogies aside, there are
strong non-fictional links in the fights waged by rebel groups fighting against Assad’s Syrian regime and
the anti-fascist forces who fought against Francisco Franco’s Nationalist forces in Spain during the 1936-
1939 Spanish Civil War. Those anti-fascist forces included close to 3,000 Americans who fought in
groups such as the Abraham Lincoln Brigade. Not surprisingly, others have observed the links between
the Syrian War and the Spanish Civil War. See Shirin Jaafari, For some Americans, the conflict in Syria
is 'the Spanish Civil War of our time, PRI, Sept. 13, 2017, available at: https://bit.ly/2y2Oqtd (last visited
July 9, 2019).
                                                      2
    Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 8 of 57 PageID #:474




he said that “he was trying to do the right thing for the Syrian people; however, he went about it

in the wrong way.” (PSR, p. 5, ¶14). It should be equally clear from this background that Aws

was and is in no way a “radical jihadi,” as the government will no doubt mischaracterize him in

its continued one-size-fits-all national security prosecution narrative. Notably, Aws could have

very well stayed in Syria in 2014. He could have joined other groups that were there. But he

chose not to do so. Instead, he returned to the United States to be with his family, where he

enrolled in a community college, worked at a hotel, had girlfriends, and hung out and travelled

with a diverse group of friends. In other words, he started to become an American after

experiencing peace for the first time in his life.

        Moreover, during the nearly two years that Aws lived in Sacramento between his return

from Syria and his arrest in January 2016, he found work, friends, and finally a sense of home

despite struggling with the “overbearing continuous nightmare” of his past. Significantly, during

this time Aws was under near constant government surveillance, both through surreptitious

physical and electronic surveillance as well as through multiple undercover operatives who

befriended him under false pretenses. This fact alone should not escape the Court’s attention

when considering the government’s argument that future dangerousness is a serious factor to

consider.

        Likewise, now, more than five years after the offense conduct, Aws faces not only the

potential of further imprisonment, but also the terrifying reality that any sentence imposed by the

Court will be the beginning of what could be even more severe and permanent punishment.

After completing the sentence imposed by this Court, Aws expects to be thrown into the limbo of

immigration proceedings that will most certainly result in his ongoing detention. He will then

face the prospect of being removed from the country in which he finally found some semblance


                                                     3
       Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 9 of 57 PageID #:475




of peace and hope. Removal from this country would likely put him at risk of being sent to a

country where he has no connections and faces the renewed threat of persecution not only

because of his status as a Sunni Palestinian, but also because of this case. He will also be

separated from the family whose strength and bonds have kept him alive through the years of

war and conflict. In short, Aws will once again have to endure the “overbearing continuous

nightmare” that he thought he had finally escaped as he started to live a normal life in the United

States.

          For these and other compelling reasons discussed herein, counsel respectfully request a

sentence within the range of 57-71 months, which represents the otherwise applicable guideline

range, but for the misguided and misplaced “terrorism enhancement” from U.S.S.G. § 3A1.4(a).

And, in light of the severe immigration consequences that Aws will face—which will not only

prevent him from receiving benefits in the BOP such as placement in a halfway house, but will

also lead to his direct transfer from the BOP into immigration custody followed by further

incarceration and potential removal from the United States—the circumstances justify a sentence

toward the low-end of the 57-71 month range.

   II.       PROCEDURAL BACKGROUND

          The PSR summarizes the key points of the procedural background points. (PSR, pp. 4-5,

¶¶ 1-13). In short, Aws was first charged on January 6, 2016, by Criminal Complaint in the

Eastern District of California. (Case No. 16 MJ 1 (E.D. Cal.). That complaint charged Aws with

making false statements in a matter involving international terrorism in violation of 18 U.S.C. §

1001. (PSR, p. 4, ¶1). Those false statements were made on October 6, 2014, long before his

arrest in January 2016. An indictment was returned on January 14, 2016. (16 CR 8); (PSR, p. 4,

¶4).     The indictment charged one count of making a false statement to the United States


                                                 4
    Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 10 of 57 PageID #:476




Citizenship and Immigration Services (USCIS), and listed ten false statements made in violation

of 18 U.S.C. § 1001(a)(2). (PSR, p. 4, ¶4).

       Two months after being charged in the Eastern District of California, the DOJ brought

another indictment against Aws, this time in the Northern District of Illinois.       Specifically, on

March 17, 2016, an indictment was filed that charged Aws with having “attempted to provide

material support and resources, namely, personnel (including himself), knowing and intending

that they were to be used in the preparation for, and in carrying out, a violation of Title 18,

United States Code, Section 956(a)(1) (conspiracy to kill, kidnap, maim, or injure persons

outside of the United States), in violation of 18 U.S.C. § 2339A.        (Dkt. #1).   The indictment

alleges that the charged offense occurred from October 2012 to January 23, 2014.           (PSR, p. 4,

¶8).

       On October 29, 2018, shortly before trial was to commence on the material support

charge, a one-count superseding information was filed that charged Aws with knowingly

providing material support and resources, namely personnel, to Ansar al-Islam, a designated

foreign terrorist organization, in violation of 18 U.S.C. § 2339B. (Dkt. #125).

       On October 31, 2018, Aws pled guilty pursuant to a written plea agreement with the

government pursuant to Fed. R. Crim. P. 11(c)(1)(C). (Dkt. #129). Specifically, Aws pled guilty

to a new material support charge in the superseding information, as well as the false statement

charge, which had been transferred from the Eastern District of California pursuant to Fed. R.

Crim. P. 20. (PSR, p. 4, ¶ 6).4 The parties agreed that the maximum sentence that could be

imposed was 15 years, the statutory maximum for the material support charge. (PSR, p. 5, ¶ 12).


4
  When the California false statement case was transferred to this district it was given Case No. 18 CR
721 and was initially assigned to Judge Ronald A. Guzman. On November 1, 2018, the case was
transferred to this court pursuant to Order of the Executive Committee. (Case No. 18 CR 721, Dkt. #6).
                                                  5
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 11 of 57 PageID #:477




Subject to that maximum sentence, the plea agreement permits the parties to recommend any

sentence deemed appropriate, and the Court may impose any sentence up to fifteen years. (Id.).

As a final point of procedural background, on November 5, 2018, a revised superseding

information was filed concerning the material support charge. (Dkt. #131). This document was

filed in order to conform the charge to amendments that were made in the plea agreement

regarding Ansar al-Islam simply being identified as a designated terrorist organization, and not

one that had “engaged in and was engaging in terrorist activity and terrorism.” (Compare Dkt.

#125 (superseding information) with Dkt. #131 (revised superseding information)).

   III.      CLARIFICATIONS TO THE PSR AND
             POSITION ON THE ADVISORY GUIDELINE LEVEL

          A. Clarifications to the PSR

                 1. IDENTIFYING DATA
                    Citizenship, p. 3

          On the page listing Aws’s “Identifying Data,” the PSR describes his “Citizenship” as

follows: “Citizen of Another Country.” Counsel would clarify that Aws is not a citizen of any

other country. The more accurate description would be “Palestinian” or “Palestinian refugee.”

                 2. PART A. THE OFFENSE
                    Charge(s) and Conviction(s), p. 6, ¶ 16

          The PSR summarizes points from the government’s version, including that Aws returned

to Syria to fight on behalf of terrorist groups “supporting violent jihad.” (PSR, p. 6, ¶16). While

counsel understand that these are the government’s arguments, it cannot go without mention that

Aws’s conduct should most certainly not be mistaken for what the government portrays as

“violent jihad,” particularly insofar as the term may be employed to imply some sort of risk of

future dangerousness.



                                                 6
    Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 12 of 57 PageID #:478




        Any version of “jihad” that Aws supported as what he perceived to be an obligation, and

not necessarily one solely prescribed by his religion, should not be mistaken to be one that

condones, supports, or perpetrates violence against innocent civilians. Nor should the facts

raised in the Motion to Dismiss based on Combatant Immunity be forgotten. There is no

evidence that points to Aws doing anything other than fighting in the Syrian War. See also infra

pp. 11-15.

                3. PART C. OFFENDER CHARACTERISTICS
                   Employment Record, p. 18, ¶ 92

        The PSR lists Aws’s employer as “Whitney Bose” in Milwaukee, Wisconsin from June

2013 through December 2013. (PSR, p. 18, ¶92). As a minor point of correction Aws’s

employer was “Pitney Bowes.” The same correction should be made in the following paragraph.

(PSR, p. 18, ¶93).

         B. Position on the Advisory Guideline Level

        Counsel agree, consistent with the PSR, which in turn reflects the terms of the plea

agreement, that the adjusted guideline range is 180 months. (PSR, p. 5, ¶ 12); (Plea Agreement,

Dkt. #129, ¶11). While counsel lodges no formal objection to this adjusted guidelines range, for

the record, and for what it is worth, counsel object to the application of the draconian “terrorism

enhancement” from U.S.S.G. § 3A1.4(a). (PSR, p. 9, ¶ 36); United States v. Jumaev, 2018 U.S.

Dist. LEXIS 119916, *13, 2018 WL 3490886 (D. Colo., July 18, 2018) (noting that the terrorism

enhancement takes a “wrecking ball” to the guideline range and is “draconian”). Pursuant to that

extreme enhancement, 12 offense level points are added as a “victim related adjustment.”5


5
  This “victim related adjustment” is particularly questionable given the circumstances here: war, where
Aws was ultimately aligned against Assad’s Syrian regime, aligning him with both Presidents Obama and
Trump—the former who covertly support rebel forces fighting Assad and the latter who attacked Assad
directly.
                                                   7
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 13 of 57 PageID #:479




Additionally, Aws, who has no criminal history, is vaulted to the highest possible level of

Criminal History VI when his criminal history would otherwise be zero, resulting in a criminal

history category of I. (PSR, p. 10, ¶ 48).

         For perspective, absent the terrorism enhancement, Aws’s adjusted offense level would

be 25 and his criminal history level I. Together, that would result in an advisory guideline range

of 57-71 months. Thus, while Aws has agreed to the maximum advisory guideline range of 180

months pursuant to the plea agreement, counsel submits that these concerns are worthy factors

considering, vis-à-vis 18 U.S.C. § 3553(a), both in terms of the artificially overstated offense

level but also the overstated criminal history, which should not handcuff the Court’s broad

discretion. See, e.g., United States v. Stewart, 590 F.3d 93, 154 (2d Cir. 2009) (Calabresi, J.)

(considering the terrorism enhancement and observing, “When a Guidelines recommendation has

such dramatic consequences and yet covers a multitude of sins, unusually broad sentencing

discretion in the district court is essential. Indeed, it must be so to comply with the Supreme

Court's remedial holding in United States v. Booker, 543 U.S. 220, 244 (2005).”).

   IV.      ARGUMENT

         A. Legal Standards

         The Federal Sentencing Guidelines serve as a “starting point” and “initial benchmark” in

the determination of a just and appropriate sentence. See Gall v. United States, 552 U.S. 38, 49-

51 (2007); Pepper v. United States, 131 S. Ct. 1229, 1241 (2011); Kimbrough v. United States,

552 U.S. 85, 108 (2007) (quoting Gall, 552 U.S. at 49); United States v. Hill, 645 F.3d 900, 905

(7th Cir. 2011). Gall directs sentencing judges to “consider all of the 3553(a) factors” to arrive

at a just sentence that is “sufficient but not greater than necessary” to achieve the purposes of

sentencing. 18 U.S.C. § 3553(a).


                                                8
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 14 of 57 PageID #:480




       Thus, under Gall, district courts must “consider all of the 3553(a) factors” to arrive at a

just sentence that is “sufficient but not greater than necessary” to achieve the purposes of

sentencing. 18 U.S.C. § 3553(a). A district court cannot simply presume the guideline range to

be reasonable. United States v. Perez, 571 F. App’x 495, 497 (7th Cir. 2014) (citing Nelson v.

United States, 555 U.S. 350, 352 (2009) (“A district court cannot presume that a sentence within

the guidelines range would be reasonable.”). As the Seventh Circuit has emphasized, “the

Guidelines are, after all, guidelines [that] must be considered seriously and applied carefully….

In the end, however, the defendant’s sentence is the responsibility of the district judge, after

careful consideration of all the relevant factors under 18 U.S.C. § 3553(a).” United States v.

Lopez, 634 F.3d 948, 953-954 (7th Cir. 2011) (internal citations omitted); United States v.

Musgraves, 883 F.3d 709, 715 (7th Cir. 2018) (the “Guidelines are an advisory starting point for

a judge, but after correctly calculating a guideline range, the judge has discretion to select an

appropriate sentence for the individual defendant and the surrounding circumstances.”).

       Adequate consideration of the § 3553(a) sentencing factors helps ensure that the

sentencing decision is individualized, as it must be. Indeed, “[w]hen determining a sentence, the

court ‘must make an individualized assessment based on the facts presented.’” United States v.

Pankow, 884 F.3d 785, 793 (7th Cir. 2018) (quoting Gall, 552 U.S. at 50)); see United States v.

Wachowiak, 496 F.3d 744, 748 (7th Cir. 2007) (internal citations omitted) (“the § 3553(a) factors

are broad, vague, and open-ended … and review for reasonableness is deferential … so the

sentencing judge has considerable discretion to individualize the sentence to the offense and

offender as long as the judge’s reasoning is consistent with § 3553(a).”). The Supreme Court has

emphasized that the punishment imposed “should fit the offender and not merely the crime.”




                                                9
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 15 of 57 PageID #:481




Pepper, 131 S.Ct. at 1240 (citations omitted) (emphasis added). See also Gall, 522 U.S. at 52,

quoting Koon v. United States, 518 U.S. 14. 81, 113 (1996).

       The “sufficient but not greater than necessary” standard—also known as the “parsimony”

clause—is the “overarching provision” of § 3553(a). Kimbrough, 552 U.S. at 101. By its terms,

that provision instructs the Court to consider a sentence that is the least severe, i.e., not greater

than necessary. See United States v. Santoya, 493 F. Supp. 2d 1075, 1077 (E.D. Wis. 2007)

(“This is the so-called ‘parsimony provision,’ which requires district courts to impose the

minimum punishment needed to satisfy the purposes of sentencing—just punishment, deterrence,

protection of the public and rehabilitation of the defendant.”).

        B. Nature and Circumstances of the Offense—§ 3553(a)(1)

       In determining the sentence to be imposed, the Court must consider the “nature and

circumstances of the offense.” 18 U.S.C. § 3553(a)(1).

               1. False Statement, 18 U.S.C. §1001(a)(2)

       On January 6, 2016, Aws was arrested based on a criminal complaint filed in the Eastern

District of California and charged with making false statements to an agency of the United States

in an offense involving terrorism in violation of 18 U.S.C. §1001(a)(2). The charge related to

statements that Aws made on October 6, 2014, during an interview with the United States

Citizenship and Immigration Services (USCIS). At the time, Aws was present in the United

States as a refugee. According to the DHS report generated from this meeting, the purported

purpose of the interview was for Aws to “follow-up on the status of his pending I-

485/Application to Register Permanent Residence or Adjust Status as well as his I-

765/Application for Employment Authorization.” AL-JAYAB_000084. During the interview,

government agents asked Aws pointed questions about his travel, activity, and prior associations.


                                                 10
    Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 16 of 57 PageID #:482




As set forth in the plea agreement, Aws did not provide accurate answers about his international

travel and conduct in 2013-14. (Plea Agreement, Dkt. #129, pp. 4-6).

       Significantly, at the time of the interview in October 2014, the government knew full well

that the answers were not accurate. As reported in the PSR, the FBI agent told Probation that “at

the time USCIS agents interviewed the defendant on October 6, 2014, the agents were aware that

the defendant had traveled to Syria.” (PSR, p. 7, ¶ 25). Indeed, Aws had been under near-

constant government surveillance since at least March 2014, which was less than two months

after his return to the United States. This surveillance included, among other things, electronic

searches, foreign intelligence warrants, multiple search warrants on social media accounts,

physical searches, and the use of in-person confidential informants who pretended to be Aws’s

friends while they collected information on him and reported to the FBI.

       Given that the FBI already knew of Aws’s travels prior to the October 2014 interview,

counsel have always advanced the proposition that the case bore many similarities to a perjury

trap.6 The interview was in many ways a pretense, and any answer Aws gave would have led to

serious immigration consequences and criminal charges.

               2. Material Support, 18 U.S.C. § 2339B

       The revised superseding information charges Aws with knowingly providing material

support to Ansar al-Islam, a designated foreign terrorist organization.           While this conduct

allegedly occurred between October 2012 and January 23, 2014, in the Northern District of




6
  A “perjury trap” occurs when the government calls a witness in order to obtain testimony in order to
prosecute him later for perjury. United States v. Burke, 425 F.3d 400, 408 (7th Cir. 2005) (quoting
United States v. Chen, 933 F.2d 793, 796 (9th Cir. 1991)); Wheel v. Robinson, 34 F.3d 60, 67 (2d Cir.
1994). The Seventh Circuit has yet to accept this as a complete and substantive defense. Burke, 425 F.3d
at 408.
                                                  11
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 17 of 57 PageID #:483




Illinois and elsewhere, the critical time frame is actually between mid-November 2013 and

January 23, 2014, which was when Aws was in Syria and then returned to the United States. It

was then that, in his own mind, Aws attempted to defend the Syrian people and others against the

dictatorial regime of al-Assad and the brutality of his army and associated forces.

       Understanding the nature and cirucmstnaces of the offense thus requires evaluating the

complex geopolitical and policy issues that were discussed in detail in Aws’s memorandum in

support of his motion to dismiss based on combatant immunity (“Combatant Immunity Memo”)

(Combatant Immunity Memo Dkt). Aws was in Syria between late November 2013 through

January 2014, a particularly chaotic period when numerous rebel and opposition groups often

worked cooperatively or at least shoulder-to-shoulder in their opposition against al-Assad and in

defense of terrority, cities, and civilian populations.     Many of these groups were armed,

supported, and funded by other countries, including the United States. (Combatant Immunity

Memo, pp. 17-20).      The fluidity amongst most groups at the time spoke of the common

objective: defeating al-Assad. This cooperation amongst groups often led to association with

different groups.

       In a December 28, 2013, online chat Aws told a friend that he had been in Aleppo for a

month and that he was with “Ansar al-Sham.” (AL-JAYAB_283068). He then added that it is

“the same as Ansar al-Islam” with another name and was part of the Islamic Front. (Id.). Aws

would later comment during this chat, “Ansar al-Islam and Ansar al-Sham have one and the

same faith and approach.” (AL-JAYAB_283072). And in another online chat with another

individual on January 4, 2016, Aws said was with Ansar al-Islam and added that they are the

same as Ansar in Syria, and “They will declare themselves as Ansar al-Sham.”                (AL-

JAYAB_283082).


                                                12
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 18 of 57 PageID #:484




       In addition to the sources described in the Comabtant Immunity Memo, additional

information regarding rebel groups in Syria, and particularly Ansar al-Sham, is set forth in the

memorandum by Tam Hussein, attached hereto as Exhibit B. Mr. Hussein is an investigaive

journalist who defense counsel contacted pre-trial as a potential witness in support of Aws’s

combatant immunity defense. Mr. Hussein had extensive knowledge of the Ansar al-Sham

group, as he had previously interacted with its members and written about it generally. See Tam

Hussein, The Ansar al-Sham Battalions (Mar. 24, 2014, Carnegie Middle East Center) available

at https://carnegie-mec.org/diwan/55066. In the attached memorandum, Mr. Hussein describes

in plain terms how foreign influence, including that of America and the C.I.A., was obviously

present in Syria in 2013. Mr. Hussein describes how Ansar al-Sham operated in areas of Aleppo

and Hraytan, and had good relationships with other groups, including Ahrar al-Sham.

       The language used in the revised superseding information reflects the unique nature and

circumstances of this case. As initially charged, Aws was accused of proivding material support

(to no group in particular) knowing that it would be used to carry out a violation of 18 U.S.C.

§956(a)(1) (conspiracy to kill, kidnap, maim, or injure persons outside the United States). (Dkt.

#1). Aws rightly would not accept those allegations. In contrast, the revised superseding

informaiton more accuraetely reflects how Aws provided material support to Ansar al-Islam,

knowing that it was a designated foreign terrorist organization. (Dkt. #131).

       Thus, the charge to which Aws ultimately pled guilty does not involve any allegatoins of

engaging in a conspiracy to kill, kidnap, maim, or injure. Moreover, and as Aws insisted at the

change of plea hearing, language was stricken from the plea agreement (and subsequently from

the information) that would have required Aws to admit that he knew Ansar al-Islam was




                                               13
      Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 19 of 57 PageID #:485




engaging in terrorist activity and terrorism.7 Thus, the charge to which Aws has pled guilty is

that he provided material support to a group that he knew was designated to be a foreign terrorist

organization.

           Second, there is nothing in the nature and circumstances of the offense to even remotely

indicate that Aws had any intention to participate in any conduct directed toward the United

States. The government may offer at sentencing, as it did in its version of the offense, pictures of

Aws on family trips in Wisconsin or stray social media comments and imply that he was plotting

some kind of activity in America or posed a threat in any way for domestic conduct. See Defense

Version, p. 6. This case involved no plot to do damage in the United States. There were no

plans to harm Americans. Any suggestion to the contrary should be rejected out-of-hand.

           Third, it must also be noted that Aws was not unlike many young idealistic men who

travelled to Syria to fight what they perceived to be injustice. In the Combatant Immunity

pleading, counsel cited a number of instances involving young Americans who had travelled to

Syria to fight with rebel groups against Assad or ISIS, or against dictatorial regimes elsewhere in

the region. (Combatant Immunity Memo, p. 6, footnote 6).8 The media often praised these


7
    The mental state requirement in 18 U.S.C. § 2339B is worded in the disjunctive:

           To violate this paragraph, a person must have knowledge that the organization is a designated
           terrorist organization (as defined in subsection (g)(6)), that the organization has engaged or
           engages in terrorist activity (as defined in section 212(a)(3)(B) of the Immigration and Nationality
           Act), or that the organization has engaged or engages in terrorism (as defined in section 140(d)(2)
           of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989).
8
  In addition to the articles cited in the Combatant Immunity Memo, see also Shirin Jaafar, supra note 2
(stating, “It was Oct. 1. The dead of night. Lucas Chapman was as close as he’d ever been to realizing his
dream. He was finally getting smuggled into Syria”; and including pictures of Americans posing in
fatigues with AK-47 guns); Shane Bauer, Behind the Lines, Mother Jones, May/June 2019 Issue,
available at: https://bit.ly/2XGOsnS (last visited July 9, 2019); (discussing interview with “Barry, an
American who fought with the YPG in Syria and worked in coordination with traditional American forces
and noting: “A few American YPG fighters have been open about their stints in Syria, and so far, none
has been prosecuted. Other American comrades were also approached by federal agents, Barry says. The
agents didn’t warn them against fighting ISIS in Syria, but if they took up arms against Turkey, a NATO
                                                           14
    Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 20 of 57 PageID #:486




individuals for their bravery upon their return. Many were self-described “radicals” who joined

the PKK; some had military background; and others had no political ideology or other qualifying

background. Yet, unlike each and every one of these individuals, Aws returned to a country that

he had recently left where he experienced first-hand the atrocities of war and conflict.               He

returned to a country where he had friends and family. Moreover, his stated purpose was to

defend civilians against the violence of the Assad regime that, before his departure, President

Obama and numerous world leaders condemned in the strongest terms, including by calling for

military action against the regime. Yet, instead of being praised, he was prosecuted.9

        Of course, these points are not made to minimize the seriousness of the offense. Rather,

they are made to contextualize it. The offense must be seen as part of the Syrian War because,

but for that conflict, Aws would have never left the United States. Moreover, the offense must




ally, they could be charged with terrorism.”); Dave Phillipps, American Volunteers Fighting ISIS in Syria
Worry About a U.S. Pullout, N.Y. Times, Feb. 16, 2019, available at: https://nyti.ms/2XzyvUB (last
visited July 9, 2019); (“Mr. Pugh, like many before him, said he left home because he felt trapped in a
dead-end job and wanted to live a life of meaning. He got the idea of volunteering with the Kurds from
an article in Rolling Stone, and contacted the Y.P.G. through the group’s recruiting website. He said he
was sent encrypted email instructions to fly to Iraq, where he would be met.”); 2 Guys From Brooklyn
Went To Syria To Fight ISIS. Now They’re Back (HBO), Vice News, available at https://bit.ly/2LeV36o
(last visited July 9, 2019) (profiling two Brooklynites, Christopher, a “former bike racer and photographer
who is now a metalworker” and Chris a “former theater director,” who “took a break from their jobs” to
go to Syria to fight the Islamic State with the YPG, and showing video of them holding rifles and hand
grenades, and stating how “most of the time it was super boring” between occasional fire fights when they
admit they did not know how many people they may have killed); Rosemary Sobol and Patrick M.
O’Connell, A mission ‘you’re willing to die for’: Michigan man shows up in Chicago ER after getting
shot in Syria, Chicago Trib., Mar. 5, 2018, available at https://bit.ly/2G4WDUm (last visited July 9,
2019); Nicholas Schmidle, College Grads Fight ISIS with the Kurds; Two twenty-one-year-olds chat
about what it takes to go to Syria, The New Yorker, July 31, 2017, available at: https://bit.ly/2y4GFXO,
last visited July 9, 2019.
9
  In some respects, this point could be considered under a broad understanding of 18 U.S.C. §3553(a)(6)’s
directive to avoid unwarranted disparities. However, because the comparison is between Aws’s case and
other similarly situated individuals who were not charged (and who were often celebrated upon their
return), the analysis may not technically fit under 18 U.S.C. §3553(a)(6). Still, counsel submit, these
facts may and should be considered when analyzing the nature and circumstances of the offense.
                                                    15
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 21 of 57 PageID #:487




also be seen as a product of Aws’s unique and tragic personal history. This history is discussed

in more detail below.

         C. History and Characteristics of Defendant—§3553(a)(1)

        In determining the sentence to be imposed, the Court must also consider the “history and

characteristics of the defendant.”        18 U.S.C. § 3553(a)(1).   The PSR provides a thorough

overview of Aws’s history and characteristics. Letters submitted by family and loved ones

supply additional detail into Aws as an individual, as well as the experiences that he endured.

And most important, Aws’s autobiography, A Forever Foreigner, provides further details and

memories of his life. To supplement this extensive material that is already before the Court,

counsel highlight below the significant aspects of Aws’s unique history and characteristics.

                1.      Aws’s Childhood in Iraq was Marred by Numerous Tragedies Ranging
                        From the Loss of His Mother to War and Sectarian Violence.

        Aws’s history in Iraq is in many ways the product of generations of conflicts and

international foreign policy decisions that continue to wreak havoc in the region resulting in the

deaths and displacement of millions. As a Palestinian refugee, he and his family members were

stateless and faced constant prejudice, as his father discusses in his letter. (M. Al-Jayab Letter,

p. 1) (“we were always treated by the people of Iraq as outsiders who were not fortunate to be

welcomed even as fellow human beings let alone fellow Arabs). His childhood involved seeking

shelter from bombs; witnessing the death of friends and relatives; and being jailed and tortured.

But his loss began at a more profoundly personal level with the death of his mother that

destabilized his life just as it began.




                                                   16
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 22 of 57 PageID #:488




                   a. Aws’s Early Childhood Was Marred by Abuse and
                      Neglect After His Mother Died and His Father Remarried.

       Aws was born in Baghdad, Iraq on November 15, 1992. (PSR, p. 10, ¶53). This was

almost two years after the First Gulf War concluded in February 1991 that ultimately left

Saddam Hussein in power. At a very young age Aws had physical challenges. He recalls

needing braces on his legs because he was born with what his older brother describes as “bent

legs.” (PSR, p. 14, ¶ 72). It is more likely that he suffered from Ricketts Disease as an infant.

(Id.); (M. Al-Jayab Letter, p. 2) (“Aws was born with a disability called ‘rachitis’ and this

became an extreme financial setback because it needed a lot of expenses to cure it.”).

       In 1996, Aws’s mother died when she was just 25 years old during complications form

the birth of Aws’s younger brother, Samer. (PSR, p. 10, ¶ 53); (M. Al-Jayab Letter, p. 2)

(describing how his wife died due to medical mistreatment, “During the surgery so many

problems occurred that were instigated by the doctor’s inadequacy that only a day after Samer

was born she died.”). At the time of her death, Aws was just four years old. (PSR, p. 10, ¶ 53).

While he did not have a chance to know her, the loss of his mother has had a profound impact on

Aws as he poignantly describes in his autobiography, A Forever Foreigner. (Ex. A, A Forever

Foreigner, pp. 2-3). She was buried in an unmarked grave, and Aws recalls making a gravestone

for her when he visited her gravesite in Iraq in 2010. (PSR, p. 10, ¶ 53).

       Aws’s brother Samer shares these feelings when he describes how the three brothers

became aware that they “were completely alone in this world” after the loss of their mother. (S.

Al-Jayab Letter, p. 1 “The lack of a mother leaves a child without the most basic need which is a

mother’s care. Without this, life would have treated us much differently and maybe many things

would be different than how they are now.”). Samer also writes about how the loss of their



                                                17
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 23 of 57 PageID #:489




mother resulted in his brother Aws having to live with other relatives. (Id.). In Samer’s words,

Aws immediately “became lost in this world.” (Id.).

       Aws’s father soon remarried after his wife died. In his letter, Aws’s father describes the

stress he was under at the time as he was unemployed, under immense financial pressure, and

alone with three young boys. (M. Al-Jayab Letter, p. 3) (“My newborn Samer had needs such as

diapers and milk because there was no one there to breastfeed him. Without work each hardship

became harder for me to bear until I finally decided to get married in order to have someone to

help with the kids so that I could focus on work.”). Unfortunately, Aws’s stepmother refused to

accept Aws and his brothers and instead abused them in many ways.

       Aws bluntly told Probation that his stepmother “hates him and his biological brothers.”

(PSR, p. 11, ¶ 54). Aws’s brothers confirm that assessment in the PSR and in their letters. (PSR,

p. 11, ¶ 54) (“Younis described their stepmother as a ‘harsh’ person who did not love the

children.”); (Y. Al-Jayab Letter, p. 1) (“we so unexpected treat she didn’t care about us at all she

use to treat us like nobody. She didn’t try at all to get close to us or to treat us how she supposed

to and my dad always at work comes home late.”)). Other family members likewise confirm

how Aws’s step mother would not even feed him and his two brothers, preferring her own

biological children over them. (Hisham Adnan Younis Mahmoud Letter, p. 1) (“She did not love

her husband’s children, treating them as strangers, and forbidding them to eat and drink. If she

gave them food, it would be the last of her remains. She preferred her children to her husband’s

children.”); (Nada Mahmoud Shayban Letter, p. 1) (“Their stepmother was very harsh in every

way and rationed everything from their food to their clothing and did not want them to even be

there. They ended up always in the streets on a daily basis and a lot of times they would walk for

up to an hour away from the home until they reached my mother’s house.”).


                                                 18
     Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 24 of 57 PageID #:490




        When they were home, Aws’s stepmother would often hit and kick him and his brothers.

(PSR, p. 12, ¶ 59).10 See also (S. Al-Jayab Letter, p. 1 “Not only was there mental abuse factors

but also at times there were instances that we would get beat slightly for doing absolutely

nothing than just merely existing within this ‘home.’”). Other family members note that Aws’s

father also engaged in physical abuse during this time. (Yusra Al-Jayab Letter, p 1 “She was

really good in front of us but the opposite was actually happening to the kids. She started to

restrict the kids from everything big and small. As all children make mistakes, Aws was no

different but she was the harshest with him. The complaints never ended to their father and my

brother also punished them in the same harshness by way of beating.”); (S. Al-Jayab Letter, p. 1

(“as I grew older I began to understand that my father was an extremely strict man and at times

to the point of cruelty.”).

        For his part, Aws’s father now recognizes the abuse that he could not see at the time. In

his letter, he notes that remarrying was “another page of despair” “because [he] could not see

that [his] new wife was not getting along with the kids and it took a toll on them.” (M. Al-Jayab

Letter, p. 3). Aws’s father worked long hours and was barely home. He now sees that the

tension between his new wife and children caused his kids to have “a depressing childhood.”

(M. Al-Jayab Letter, p. 3).

        It should be no surprise that the brothers depict this as an extremely painful and isolating

time. (Y. Al-Jayab Letter, p. 1) (“We never felt loved inside the house.”); (S. Al-Jayab Letter, p.

1 “Basically she destroyed our sense of childhood and of any feelings of protection in a happy

home.”). As a consequence of this hostile and abusive environment, Aws and his brothers were

10
  The PSR also notes how Aws suffered nightmares about his young cousin’s death in an attack and
urinated in his bed as a result. In response, his stepmother would poor cold water on him while he was
sleeping. The PSR notes that this occurred on one occasion, but the sad reality is that it was a somewhat
regular occurrence for Aws when he was around 13 years old and lasted for nearly a year.
                                                   19
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 25 of 57 PageID #:491




forced to live in different households, and Aws himself was kicked out of his own house by his

stepmother, forcing him to live with different family and friends. (PSR, p. 11, ¶ 58).

       In addition to these difficulties at home, Aws and his brothers experienced poverty and

shortages of food growing up. (PSR, p. 11, ¶ 58). Much of this was due to growing up during

and after war, as well as the fact that they were Palestinian refugees who had very restricted

rights and limited options for work.    Aws’s brothers poignantly recall these hardships in their

letters. (Y. Al-Jayab Letter, p. 1) (“I remember one day we couldn’t even go to the school for a

week because my dad couldn’t buy us shoes for the school that’s how hard the life was.”); (S.

Al-Jayab Letter, p. 1) (“from the smallest most basic needs such as food, clothing, care, we were

slowly stripped of and mistreated at every turn.”). The brothers started working at an early age

and gave their father the money they earned to help with the family expenses. (Y. Al-Jayab

Letter, p. 1). Having to work caused them to miss out on much of their childhood. (Y. Al-Jayab

Letter, p. 2 )(“Aws and I worked a lot. We sold ice in the streets we sold gas and clothes, and we

sold sweets, we worked in street cleaning. We even worked with my dad as well. In all this

working we did we were too young. We didn’t had time to play or to enjoy our time like the

people in our age we were always busy working.”). Aws was even pulled out of school to work.

(Sana Al-Jayab Letter, pp. 1-2) (“[Aws] was a smart student but they took him out of school to

help his father working in order to please his stepmother’s wishes.”).

       Needless to say, these awful formative experiences deprived Aws of any sense of

normalcy. (Sana Al-Jayab Letter, pp. 1-2) (“The child grew into a man without living a normal

life without a family that is understanding.”). (Yusra Al-Jayab Letter, p. 1) (“Aws was living a

life that differed from almost all children and his teenage years were harder not like those who

grew through their young adulthood with a normal mother and father atmosphere. He lost all


                                                20
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 26 of 57 PageID #:492




childhood feelings and I cannot write about this anymore because I am writing about a stolen

childhood, lost dreams and a harsh teenage years other than any other young man’s.”). Aws’s

already difficult living conditions became even more unbearable when war came in 2003.

                   b. The 2003 American-led Invasion of Iraq Upends
                      Aws’s Already Difficult Existence.

       Aws’s arduous living conditions worsened, at times beyond comprehension after the

infamous U.S.-led invasion in 2003. That invasion can be seen as a foolish and misguided

overstep of military power, sold to the American people using fear and fabrications. Aws is a

stark reminder that the decisions in Washington had devastating real-world consequences for

innumerable individuals that reverberate to this day.

       Aws was just 10 years old when the United States invaded Iraq. He would live the next 7

years of his life in Iraq in war and military conflict. He describes the horrors of the war in great

detail in A Forever Foreigner. He vividly remembers fleeing from rocket attacks; seeking shelter

with others in crowded rooms as bombs rained down; seeing corpses in the street; and fearing

death on a daily basis. His father writes how “the war started in [I]raq in 2003 and the first night

of the war the sky started to fall in every angle of he country. we had to run in the streets like

crazy to the safest place that i knew i could protect my family.” (M. Al-Jayab Letter, p. 4).

       While Aws’s detailed autobiography is perhaps the best source of information regarding

his grueling story of survival and hardship during this deadly period of war in Iraq, the PSR does

summarize some of the more tragic events. (PSR, pp. 12-13, ¶¶ 63-64). His brothers also recall

the war in chilling detail. His brother Samer writes in his letter:

       But the nightmares started when the Iraqi war began to create a sense of eternal
       horror that has not been lifted from our lives, minds and consciousness till this
       day. The war brought death, kidnappings, tortures, rape, street body mortuaries
       for our people and this was seen by us through the eyes of young adults. I was
       only 6 years old when the war began and was never sheltered from the sights of
       bloodshed and human remains broken and apart all over. It became a daily
                                              21
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 27 of 57 PageID #:493




        routine; bombs, gunfire, explosions and death as if hell was on earth and the
        apocalypse hade begun without sight of an end.

S. Al-Jayab Letter, p. 2. His brother Younis notes how their Palestinian camp were bombed

during the war. For three years, the family survived, which meant “accepting what [is] usually

not accepted,” as his father states. (M. Al-Jayab Letter, p. 4).

        The immediate aftermath of the forceful military removal of Saddam Hussein and his

Ba’athist regime was the creation of a power vacuum that led to years of bloody sectarian

violence that needlessly took numerous lives. These consequences were worse than the invasion

itself. This was especially hard for Sunni Palestinian refugees such as Aws and his family, who

were targeted because of their minority status and religion by other groups, particularly Shia

militia forces.

                   c. Aws Survived Sectarian Violence Following the Fall of
                      Saddam Hussein, and Witnessing Destruction and Civilian Deaths,
                      Including of Close Family Members and Friends.

        Even prior to the war, Aws and his family faced daily discrimination because of their

status as Palestinian refugees. (PSR, p. 11, ¶62). For instance, neither he nor his family could

own property, including a car, and were not considered Iraqi citizens. (S. Al-Jayab Letter, pp. 1-

2) (“Along with the sadness and unbearable feelings of not being loved by what should have

been our family, we also had to deal with the racism and discrimination of the Iraqi people.

Being a Palestinian refugee in Iraq was hard but being a child living in an atmosphere filled with

hatred at every turn was the worst.”). (Sana Al-Jayab Letter, p. 1, “Since we were born in Iraq

and until this day the Palestinian people have suffered from the Iraqi people terms of safety and

lack of mercy. Because of this we are now again refugees.”). (Y. Al-Jayab letter, p. 2, “We as

Palestinians we were hated by everyone including our neighbors. A lot of Palestinian people in

Baghdad were killed because of their identity.          Racism grow between Iraqi people and

                                                 22
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 28 of 57 PageID #:494




Palestinian more and more by each day a lot of people were kidnapped for the money and we the

Palestinian people pay the receive their hostages by garbage bags.”). They were also forced to

live in buildings and restricted to particular areas.   (M. Al-Jayab Letter, p. 1) (describing how

UN Refugee Organization built 16 buildings with 48 apartments to contain 35,000 Palestinian

refugees).

       Prior to the war and its chaotic aftermath, Aws and other refugees endured restraints on

their freedom of movement, but after the invasion and the destabilization that followed, leaving

his neighborhood risked being kidnapped, tortured and killed by police and militia forces that

patrolled the area. Aws told Probation how between 2004 and 2007 15 members of his extended

family were tortured and killed and killed by Iraqi militia, and 36 of his neighbors were also

killed. (PSR, p. 12, ¶ 63). Aws’s father describes how they, like other Palestinian refugees,

“were literally prisoners because we were afraid to leave the compound because we were a target

of official and renegade forces. At that time people were arrested and killed because of their

identity.” (M. Al-Jayab Letter, pp. 4-5).

       As Sunni Palestinian refugees, Aws, his family, and his community were particularly at

risk by both Iraqi police and Shia militias, including the notorious Mahdi Army that was formed

by Muqtada al-Sadr in 2003 as a response to the U.S. invasion. Aws and other Palestinian

refugees in the Baladiyat neighborhood of Baghdad were often caught in the cross fire or

outright targeted by American and Shia forces. Aws’s brother Samer explains why the war

period was especially hard on Palestinian refugees:

       I will tell you that after Saddam Hussein’s death the Iraqis racism went to a whole
       other level. The main idea behind it all was that Iraqis believed in their core that
       we had stolen their land and shouldn’t be in their country even though we had
       been there since our exile from Palestine in 1948. We did not just have to fear
       death by bombings, we were mainly afraid of the raids and hatred portrayed by


                                                 23
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 29 of 57 PageID #:495




        the Iraqi militia in forms of kidnappings, constant raping of our women, and
        massacres on a daily basis.

(S. Al-Jayab Letter, p. 2). Life for Aws and other Palestinians in Iraq became “hell on earth” as

his brother describes. (S. Al-Jayab Letter, p. 6, “Living in Iraq became hell on earth for

Palestinians because we always felt like death was following us from the words that were

repeated to us by the Iraqis.”). See also Sana Al-Jayab Letter, p. 2, (“The wars came and the

Iraqi people started to raid the homes resided by the Palestinians in order to assault the women

and kidnapping the men randomly and killing them. This is what made the majority of

Palestinians to flee.”).

        As described in often chilling and gruesome detail in his autobiography, Aws

experienced war as an innocent civilian at its most brutal level. He witnessed friends and family

being torn apart by bullets and mortars. He witnessed people being crushed by tanks. He

regularly saw dismembered limbs and corpses in the street. But the incident that perhaps haunts

him the most occurred in December 2006 when he was 14 years old. He was near a pool hall

when mortars or rockets hit the area close enough so that he was in the blast radius. A close

cousin named Mohammed was “ripped apart” by the explosions. Aws was close enough to see

his cousin’s intestines in the aftermath. Amazingly, it appears that this attack was reported in

Western media, which documented the attack as part of ongoing and escalating violence against

Palestinians. See Hannah Allam, Palestinians have become targets in Iraq’s chaos, McLatchy

DC, Dec. 21, 2006, available at https://bit.ly/2XCoy3R (last visited July 9, 2019) (“At the end of

the attack, the Palestinians counted their losses: six dead and 29 injured, including a repairman

next to the compound's generator, two neighborhood boys with their heads and stomachs split

open in the billiards hall, and the bean-seller beside his pushcart who screamed "Save me!"

before he died.”).

                                               24
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 30 of 57 PageID #:496




       Younis was also present for this attack, and he recalls: “I was selling gas at the corner of

the street and Aws was at he pool hall and the bomb feel [sic] between us my aunt’s son died

during the occurrence, and my other aunt’s daughter was injured in her head by a bullet fragment

that is in her head until today.”     (Y. Al-Jayab Letter, p. 2). Sana Al-Jayab Letter, p. 2, (“My

sister lost her son from a rocket strike that came down on a Palestinian home and Aws saw his

cousin slip away from life who had been struck and split physically in half. And when he turned

to look the other way his female cousin was struck with bomb shards on her head and back and

there was nothing with him that could ease or help the situation.”).

       Mohammed’s death is also seared in Samer’s mind, as he writes:

       The one instance that neither I nor my brothers will ever forget before we left Iraq
       and is imprinted in our minds but mostly Aws’s mind. Aws at the time was only
       13, before we left Iraq seeking refuge Aws was with his cousin Mohammad at the
       Billiards Hall that was owned by Mohammad’s father. The Iraqis started a
       random attack as was usual without warning and 2 of the bombs hit the hall in
       which they were in. At the time Mohammad was standing outside of the building
       while Aws was inside the hall. The first bomb shard brazed Mohammads leg
       which dropped him to the ground while the second consecutive bomb left
       Mohammad in half. As devastating as this was what came next was another
       surprise a few feet away on the same path was their other cousin Rania who was
       on her way to her grandmother’s house which was right next to the pool hall. She
       also was hit with the same second bomb that had tore Mohammad. A bomb shard
       had hit the back of her head and back. Mohammad was still speaking while his
       insides had come out and intestines were falling from his body while Rania was
       bleeding out and crying. Aws ran to his cousin Mohammad but did not know how
       he could help.

(S. Al-Jayab Letter, pp. 2-3).      Aws was very close to Mohammed, whose death had a serious

and lasting impact on his psyche. (S. Al-Jayab Letter, p. 3) (“this event was not only devastating

to the family member and best friend. Raised as brothrs [sic] Mohammad’s death changed Aws

forever. He became distant, depressed and lonlier [sic] than he had ever been.”).




                                                 25
      Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 31 of 57 PageID #:497




                        d. Aws is Kidnapped and Tortured For Weeks
                           Based on a Case of Mistaken Identity.

           In addition to witnessing the death, destruction, and sectarian violence Aws was himself

the victim of torture when he was just 17 years old. In A Forever Foreigner, he describes in

painful detail how he was kidnapped in March of 2012 by Iraqi police forces and detained for 22

days, on suspicion of being involved in a car bombing four years prior. (Ex. A, A Forever

Foreigner, pp. 19-32). He describes being pulled out of his grandmother’s home at gunpoint by

a number of armed men. He also describes what he felt to be the most painful part of the

experience: watching as the men pull guns on his younger brother Samer.

           Samer recalls this incident from his vantage point in his letter. (S. Al-Jayab Letter, pp. 4-

5). Samer also describes how he and his father desperately went around the neighborhood and

asked for any word on where Aws had been taken. (S. Al-Jayab Letter, p. 5 “We all began to

feel dread and a feeling of hopelessness and we eventually went home without succeeding in

finding any news or information of my brother’s whereabouts.”).                       See also Yusra Al-Jayab

Letter, p. 2 (“After a short time two Palestinian children were kidnapped and one of them was

Aws and my brother did not have any substantial money to trade for his son’s life. We and the

rest of my family gathered all the money possible and by doing this we were able to save him

from his captors.”). Aws’s kidnapping was also reported on a website dedicated to Palestinian

Iraqis.11 A rough English translation of he article prepared by Younis is attached hereto as

Exhibit C.

           During his confinement Aws was subjected to excruciating torture that often left him

wishing for death. (PSR, p. 13, ¶ 64). This torture included force positions, sleep deprivation,

temperature control, being hung by his limbs, electrocution, physical beatings with objects such


11
     The story in Arabic is available at: http://www.paliraq.com/news.aspx?id=5445.
                                                         26
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 32 of 57 PageID #:498




as hoses and sticks, and mock executions. (PSR, p 13, ¶ 64). It involved intense interrogation

during which his tormentors demanded Aws confess to crimes that he did not commit. A

Forever Foreigner, which is the first time that Aws has relived these darkest moments of his life,

details the torture outlined above, and also describes other abuse that he endured which Aws has

at this time asked not be made public. (Ex. A, A Forever Foreigner, pp. 27-30).

       The cruel irony of this confinement and torture is that it was apparently based on a case

of mistaken identity after Aws appeared before a judge. (PSR, p 13, ¶ 64). Still, his family had

to pay a ransom for his release. (S. Al-Jayab Letter, p. 5 “After three weeks had passed we had

eventually found out that my brother was held captive for ransom as were many. My family

gathered the money and gave the ransom seekers what they had asked for but to our dismay and

horror the money was taken but Aws was not returned.”); (S. Al-Jayab Letter, p. 5, “Aws was

released and I could see that my brother could barely walk and was staggering from the torture

they had put him through.”); (M. Al-Jayab Letter, p. 5) (“We continued to struggle until 2011

when another nightmare arrived at our doorstep and this time Aws was detained for no reason

other than mistaking him for another Aws. They released him only after they tortured him

extremely still thinking he was someone else and the judge found him innocent of all charges.”).

Aws was still in a cast weeks after his release, as evidenced in Exhibit D, a photo that was

provided by the family.

                  e. After Aws’s Kidnapping and Torture, the Al-Jayab
                     Family Leaves Iraq for Syria, Forcing Aws to Leave
                     His Young Wife Behind in Iraq.

       After he was release, Aws’s father decided that the family was going to leave Iraq.

Aws’s father describes how his son’s torture “added on to my ever growing fears that my sons

lives were going to be far from fatality. So i had no choice but to take my family any where else


                                               27
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 33 of 57 PageID #:499




but this country.” (M. Al-Jayab Letter, p. 5). Aws describes the harrowing experience of

leaving Iraq and going to Syria. (Ex. A, A Forever Foreigner, pp. 38-40). Soon, his family

began to leave Iraq seeking asylum. His uncles fled to the United States while his older brother

escaped to Cyprus.

       Despite the horrendous conditions, the decision to leave was not easy for Aws. As he

details in A Forever Foreigner, Aws was in a relationship with a young woman whom he

eventually married. While they did not live together, this marriage offered Aws some hope of

being able to live a normal life. Aws initially resisted leaving Iraq because it meant separation

from his wife, who could not leave her own family. But when his father told him that the entire

family would stay if Aws did not leave, and that he would also personally be at fault if anything

happened to his brothers or sister, Aws placed his own family over his own relationship. (PSR,

p. 12, ¶ 62). He agreed to leave Iraq. The marriage was annulled and Aws left Iraq with his

family on a harrowing journey to Syria where things, in many respects, only became worse. He

would never see his wife again.

        D. Aws and His Family Flee to Syria Only to
           Find More Death, Destruction, and War.

       Reaching Syria in early 2012 initially provided some hope for a different life. But it soon

became apparent that things would not be better. The Al-Jayabs found that Palestinian refugees

were treated much the same as in Iraq—with disdain, disrespect, and prejudice. And not long

after they arrived, war erupted after the Assad regime violently responded to civilian protests.

(S. Al-Jayab Letter, p. 7) (“Reaching Syria we were full of hope that we could start a new life

without racism and hatred that had filled our lives before. The feeling of safety and peace only

lasted for a couple of months and then the war began in Syria.”). Indeed, from March to October



                                               28
     Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 34 of 57 PageID #:500




of 2012, when Aws was in Syria with his family, Assad and his forces unleashed a brutal

campaign of violence against the civilian population that sought his ouster.

        Aws and his family lived in would live in different refugee camps in Syria.12 They had

to move as the fighting kept coming closer, as civilians and their neighborhoods were deemed

legitimate targets by the Syrian Army. (PSR, p. 13, ¶65 “The defendant witnessed the Syrian

military attack civilians as it traveled through the neighborhoods and he saw, and lived through,

acts of violence, including deaths by bombings”). His brother Samer describes the experience as

“déjà vu” as they again experienced bombings and “began to relive new seens [sic] of new

bodies with more death and destruction all over again but now the only difference was the

country.” (S. Al-Jayab Letter, p. 7); (M. Al Jayab Letter, p. 5) (“during this time the area we

lived in was bombed too many times and we sow [sic] dead people on a daily basis.”).

        As in Iraq, Aws suffered a great personal loss when his cousin and best friend

Mohammad Nasr Jayab was shot in the head and killed by a Syrian sniper on July 19, 2012. In A

Forever Foreigner, Aws painfully describes how the family looked for Mohammad’s body after

he did not come home, and then buried him after his corpse was located. (Ex. A, A Forever

Foreigner, pp. 42-46). Video still available online shows Aws and others carrying Mohammad’s

body.13 Aws’s social media posts also contain many images of Mohammad, both alive and, in

another photo showing Aws paying respects to his cousin. (See Exhibit E).

        Younis describes how Mohammed’s death deeply affected Aws. (Y. Al-Jayab Letter, p.

3). (“When the [sic] moved to Syria after a little while another civil war started in Syria and

12
  The PSR reflects that, while in Syria, Aws lived in one Palestinian refugee camp in Yarmouk, which is
a suburb of Damascus. (PSR, p. 13, ¶65). In addition to the Yarmouk camp, Aws lived in other refugee
camps as well. (Ex. A, A Forever Foreigner, pp. 40-41).
13
   Video of Aws carrying the corpse of his cousin is available at https://bit.ly/2Cqh4JN (last visited July 9,
2019). In this video, Aws is seen in the black t-shirt helping to carry his cousin’s corpse along with other
friends and family members.
                                                     29
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 35 of 57 PageID #:501




another a best friend and cousin to Aws passed away in a different place and different war all this

things everything that happened to us and Aws put until this point would break anyone spirit and

would kill any hope.”). Samer, who was in Syria with Aws at the time, also recalls how

Mohammed’s death devastated his brother. (S. Al-Jayab Letter, p. 7) (“This brought death once

again to the eyes of my family and give us the feeling of no hope for safety ever again. Aws fell

into depression once again. No one in my family was normal and all of us changed in our own

way some of us became distant and some no longer even smiled but Aws was hard broken and

sadness filled my brother’s eyes.”). Aws’s father also described the sudden and severe impact

that Mohammed’s death had on his son: “the next day we found out that he was killed and Aws

was shocked hes [sic] state of mind was already deep in depression and with the recurrence of

losing another close friend and cousin he fill [sic] into a deeper state of lack of hope. At the

funeral Aws and I puts his cosen [sic] in the grave and this imprinted in his heart as a major

wound.” (M. Al-Jayab Letter, p. 5). Yet, Aws’s own words best describes the impact of his

cousin’s death on his own mental health. (Ex. A, A Forever Foreigner, p. 46).

       Life in Syria again became “hell on earth” for the Al-Jayab family. (S. Al-Jayab Letter,

p. 7). (“As time went by the events of the war became worse and worse. Life as we know it had

reached a pint that brought the sight of death at every corner to which there was no end we knew

we had to leave but there was no escaping and we became imprisoned in another hell on earth.”).

The family again sought to leave, this time to the United States on refugee status. Aws’s

younger brother also needed medical attention for a cranial injury that he suffered from after an

attack in Iraq. (PSR, p. 15, ¶ 75 “According to the defendant’s social history report, Ali was hit

in the head with shrapnel while standing on a balcony when gunfire erupted in his community in

Baghdad.”); (M. Al-Jayab Letter) (describing injury to Ali).


                                                30
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 36 of 57 PageID #:502




       While conditions in Syria were hellish, Aws identified with the Syrian civilians who were

oppressed by the Assad regime. He felt an affinity with their struggle and in many ways wanted

to remain in Syria. He also had other family and friends there who were united in the struggle

against Al-Assad. Leaving Syria meant abandoning his friends and family. However, as in Iraq,

his father told him that if he did not go, then no one from the family would go and Aws would be

responsible for the hardship that fell on anyone, including his younger brother who needed

medical treatment. Again Aws acquiesced and joined his family to America, even though his

heart told him to stay in Syria. (PSR, p. 15, ¶ 75) (“[Aws] indicated that he wanted to defend

the Syrian people, but in order to do that, he would have to be taken off a refugee list with his

family, which would delay medical treatment for his brother, Ali, who had a brain/skull injury.”).

        E. The Al-Jayabs Flee to America as Refugees to Find a New Home, But
           Aws Remains Consumed By the Suffering of the Syrian People.

       In October 2012, the Al-Jayabs emigrated from Syria to the United States

as refugees. Samer recalls how in 2012, their “memories of hell were all that we could take with

us.” (S. Al-Jayab Letter, p. 8). Those memories consumed Aws, who felt adrift in the United

States. While some family members were in America, he knew little of the culture and did not

even speak the language.     He travelled to different states and lived with different family

members. It was nearly impossible to live with his father because his abusive stepmother still

refused to accept him and his brothers.

       Aws lived with his father for a few weeks, briefly lived in Arizona with another uncle,

and then moved to Milwaukee to live with an uncle for six to eight months. The itinerant life

added to his sense of displacement. His brother describes the feeling:

        Life as a refugee is easy to say but not at all to live no matter where. You need to
       imagine that you are pulled from everything you know and placed somewhere that
       is completely unfamiliar. Not only do you lack the language but you don’t know

                                                31
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 37 of 57 PageID #:503




       anyone and don’t know the laws or places or even the atmosphere. It’s as if you
       are lost and don’t know where to even start understanding your surroundings and
       along with that you live amongst people who look at you as if you were there to
       hurt them. The unwantedness of refugees follows you wherever you go even by
       the people who have accepted you into their country but they still don’t really
       want you. No words can explain how lost and unwanted one feels.

S. Al-Jayab Letter, p. 8. While he lived with family, they also overworked him in Wisconsin,

which he describes in A Forever Foreigner. (Ex. A, A Forever Foreigner, pp. 50-52).

       The PSR correctly notes how, after coming to the United States in 2012 when he was just

19 years old, Aws had no friends, “he did not speak the native language, know the culture, or

have many friends or family other than his immediately family members.”           (PSR, p. 6, ¶18).

Moreover, in the United States he “felt as if he abandoned his friends and family who were

trapped in a violent environment.” (Id.). He felt guilt for feeling that he had left others behind.

(PSR, p. 15, ¶75) (“The defendant felt guilty about not helping those who were injured and

leaving others behind.”). To alleviate the sense of alienation and displacement, Aws continued

to communicate with family members and friends in Iraq and Syria. And as news of atrocities

continued to spread, Aws’s social media posts began to express a desire to go back to Syria.

       The government will no doubt rely on Aws’s social media posts, particularly those set

forth in the Criminal Complaint filed in the Eastern District of California. But in considering

those posts, it is essential to see Aws’s social media posts and comments in the context of his life

experiences. Unlike many people who talk about war and violence, Aws actually experienced it

at a very personal level. He saw and experienced things no one should endure. Additionally, it

is important to understand Aws’s youth and immaturity at the time. He was, of course, 19 years

old when he came to the United States and in his early 20s when he returned to Syria. As

discussed below, even if not for the years of psychological trauma resulting in PTSD, Aws’s

executive functioning was still developing at a basic organic level. Further, in addition to being

                                                32
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 38 of 57 PageID #:504




young, naïve, and immature, at this time Aws had very little education and his world view was

shaped by news of current events such as the American invasion of Iraq and scenes from Abu

Ghraib prison. Lastly, the significance of Aws’s isolation in America cannot be understated. He

used social media allowed him to connect with other people.             Doing so often involved

embellishing, exaggerated, and made-up comments as he sought acceptance and camaraderie.

       Further, in addition to having a lasting psychological impact, living through two wars

also shaped Aws’s political views. More to the point, experiencing and surviving war as a

civilian—and seeing many other innocent civilians be not so fortunate—instilled in Aws a strong

sense of opposition to injustice, as naïve as it may have been. This is especially true with respect

to the Assad regime and the widespread violence and death it has perpetrated. While Aws’s

sympathy with groups aligned against Assad varied—his own opposition to Assad was constant,

if for no other reason that he was a first-hand witness to its murdering of innocent civilians,

including his own cousin. This much is clear in Aws’s social media posts in 2013 and 2014 that

react powerfully to images of human suffering. In these images, examples of which are attached

hereto as Exhibit F, it is possible to see the root of what made him reluctant to leave Syria in the

first place and what also spurred his desire to return.

        F. Aws Returns to Syria for Approximately
           Two Months And Then Returns to the United States.

       In August 2013, the Syrian Army launched a devastating chemical weapon attack that

killed over 1,400 civilians, including 426 children in Ghouta, a city located near Damascus. This

brutal attack occurred one year after President Obama declared a chemical weapons “redline”

and authorized the C.I.A. to arm Syrian rebels. (Combatant Immunity Memo, pp. 11-12).

Images of the chemical attack spread online and in the media. In his recent article on the Syrian

War, Shane Bauer describes these grisly images as follows:

                                                 33
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 39 of 57 PageID #:505




                   The images that poured out of eastern Ghouta in the early hours of
               August 21, 2013, were hellish. Men with water hoses were spraying down
               the victims of a chemical attack. People writhed on the floors of hospitals,
               mosques, and schools. Others were running around senselessly, screaming
               and pleading to God. There was no blood anywhere, but hundreds of
               people were clearly dying.
                   A girl with sunken eyes lay on a hospital floor, unmoving except for
               periodic, slow gulps of air. A boy’s arm wandered jerkily above him,
               gesturing in circles as his legs, chest, and the muscles around his vacant
               eyes twitched violently. A man shrieked and flopped around like a fish
               fighting for life, and a naked girl clutched her head, her face full of terror,
               saying “I’m alive,” over and over. On a hospital bed, a man pumped the
               chest of a small, lifeless boy until foam leaked from the child’s mouth. He
               clutched the boy’s limp body to his chest. Then he screamed.

Bauer, supra footnote 8. President Obama condemned the attack, calling it a “crime against

humanity, and a violation of the laws of war.” (Combatant Immunity Memo, p. 12).                 In

response, President Obama called for a “targeted military strike” to “deter Assad from using

chemical weapons, to degrade his regime’s ability to use them and to make clear to the world

that we will not tolerate their use.” (Id.). But while the call for military action was forceful and

determined, the response was ultimately tepid because President Obama called on Congress to

authorize the airstrike only to have political inertia take over.

       Aws saw the images of human beings dying miserably from the Ghouta chemical

weapons attack. Those gruesome images had a profound impact on him. While Aws had

discussed returning to Syria not long after he arrived to America, it was the escalation of the

humanitarian crises and civilian deaths, of which Ghouta was emblematic, that truly steeled his

desire to return, which he ultimately accomplished in November 2013.

       As noted above and in the Combatant Immunity Memo, by the time Aws had returned to

Syria, many Western powers, including the United States, were covertly and overtly funding,

arming, and training many rebel groups.          On the other side, both Russian and Iran were



                                                  34
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 40 of 57 PageID #:506




providing direct military support to the Assad. While not exculpating his conduct, it is necessary

to consider this larger context of the conflict that Aws entered.

       It is also important to recognize how many different rebel groups were united in

opposition against Assad. There were often shifts in alliances between different groups and

leadership structure within each group. The Combatant Immunity pleading, as well as Mr.

Hussein’s memo attached hereto as Exhibit B, provide an overview of how, particularly in late

2013 and early 2014, many groups joined forces to cooperate with each other under the same

banner. For instance, Aws was associated with Ansar al-Sham, which was part of a coalition

under the Islamic Front. (Combatant Immunity Memo, pp. 15-17). He has acknowledged

through his plea that he also associated with Ansar al-Islam through Ansar al-Sham. Illustrating

the fluidity of the groups, while in Syria Aws noted in electronic communications that the two

groups “have one and the same faith and approach”              (AL-JAYAB_283072) and that he

understood Ansar al-Islam to declare itself as Ansar al-Sham. (AL-JAYAB_283082).

       While Aws initially believed, in his youthful and naïve idealism, that the trip to Syria was

necessary, it was not long he realized that the reality was different. This was due in large part to

the fact that ISIS started attacking other rebel groups, which Aws found to be antithetical to his

reasons for returning to Syria in the first place. Before the end of January 2014, Aws was back

in the United States after spending approximately two months altogether in Syria.

        G. Aws Begins to Live a Normal Life After Returning to the United States
           and During the Nearly Two Years Prior to His Arrest in January 2016.

       After returning to the United States, Aws tried to establish a normal life for perhaps the

first time. He started by moving in with his father in Sacramento. He would eventually enroll at

the American River College. He worked several jobs, including as a security officer at a Ramada

Inn. (PSR, p. 13, ¶ 66). He worked there from February 1, 2015 through December 31, 2015,

                                                 35
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 41 of 57 PageID #:507




just before he was arrested. (PSR, pp. 17-18, ¶ 90).     According to the PSR, the hotel “would

consider re-employing” Aws. (PSR, p. 17, ¶ 90). He also enrolled at American River College, a

community college located in Sacramento where he participated in ESL, reading, writing, and

computer science classes from August through December 2015. (PSR, p. 17, ¶85). See M. Al-

Jayab Letter, p. 5 (“Aws lived with me for short time then he went to live with his friend. At this

time Aws started to look forward to his life he started to work and study and started to plan to

make family of his own.”).

       After returning from Syria, getting a job, enrolling in school, and assimilating to America

culture, Aws finally began to feel like he had a home. For the first time in his life, Aws lived in

a country not embroiled in deadly conflict and war. He finally felt the shadow of war lift. As he

told Probation, “2014 through 2016” were the “‘best years’ of his life in that he was in a

relationship with his girlfriend, was employed, and wanted to become an engineer.” (PSR, p. 13,

¶ 67). He was also “motivated to obtain United States citizenship at that time.” (PSR, p. 13, ¶

67).

       Samer describes how Aws was “making progress” during this time period. (S. Al-Jayab

Letter, p. 8). Samer goes on to state as follows:

       He had started to work at a local hotel as a security guard and at the same time
       had applied to classes in American River College. His dull and depressed
       demeanor slowly started to fade and he began to set goals for success in his life.
       Aws became much more social and made friends at every turn whether at work or
       in school Aws was the life of the gathering. We all saw how serious my brother
       Aws became towards building a better future for himself and in turn for us as
       well. He had also started to fall in love with a girl and was planning to marry her
       and start a family.

(Id.). A letter from a friend, V. Ponce, helps illustrate how others saw him during those years in

California after he came back from California. Ms. Ponce describes how she saw Aws on a daily

basis because he lived in one of her mother’s apartments. She goes on to provide specific

                                                36
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 42 of 57 PageID #:508




examples of his altruism in helping her and others. (V. Ponce Letters). This stability allowed

Aws to think of his future, which included starting a family. (Y. Al-Jayab Letter, “He wants to

build a family of his own and to love and care for then [sic] the way that he never got the chance

to be loved and cared for.”). Those plans were stopped by his arrest in January 2016.

        H. Aws’s Physical and Mental Health Condition

               1. Physical Health

       In additional to the psychological scars discussed in more detail below, Aws bears

physical scars “allover his body, including his hands, head, upper right arm, mouth, legs, and

back from being tortured in Iraq.” (PSR, p. 14, ¶71). He was tabbed in the left shoulder blade in

2012 in Syria. (Id.). He also has additional physical injuries caused by his torture that are

referenced in the PSR. (Id.).

               2. Mental Health

       Aws’s life experiences have taken a tremendous psychological toll on him. This trauma

started at a very young age with the loss of his mother and then the abuse and alienation that he

suffered in the household after his father remarried. Living through war and sectarian violence

and witnessing death and destruction on a massive and gruesome scale severely impacted Aws’s

mental health. As a child, Aws believed that he could be killed at any time. (PSR, p. 12, ¶ 62)

(“The defendant reported that as a young child, he believed he would die at any moment because

of the violence he witnessed in Iraq.”). In many ways, the war never left Aws except for when

he finally found relative peace in California in 2014-2015. (S. Al-Jayab Letter, p. 2) (“… we left

the war behind us but the war did not leave us.”). But, when he came to the United States in late

2012, the war followed him. (PSR, p. 15, ¶75) (“The defendant advised that when he arrived in

the United States in 2012, he had persistent thoughts about the violence he witnessed in Syria.”)


                                               37
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 43 of 57 PageID #:509




       Aws experienced nightmares as a child and into his adolescence. (PSR, p. 15, ¶76).

While the nightmares have not gone away as he has grown up, they have subsided. (Id.). He

still experiences depression and mood swings. (PSR, p. 15, ¶ 76) (“The defendant stated that he

frequently feels sad or depressed and he has difficulty controlling his emotions in that he is

strongly affected by feelings of happiness and sadness.”). He also experienced having suicidal

thoughts, but never acted on them. (PSR, p. 15, ¶ 75) (“The defendant admitted that he had

suicidal thoughts when he lived in Iraq because he could no longer endure being tortured, which

reportedly ‘took over’ his mind at the time and he simply wanted the torture to stop.”). His

religion likely saved him from taking his own life. (PSR, p. 15, ¶75 “The defendant believed

suicide would lead to hell, so he did not follow through on his suicidal thoughts.”).

       Early in this case, Dr. Stephen Xenakis evaluated Aws and reviewed other case material.

On March 13, 2019, he authored a report regarding his findings. A copy of that report was

attached to the Defense Version, and, for the Court’s convenience, is attached hereto as Exhibit

G, which is filed under seal. Dr. Xenakis concluded that Aws suffers from Major Depressive

Disorder, with Anxious Distress and Posttraumatic Stress Disorder. (Xenakis Report, p. 6). Dr.

Xenakis also opined that Aws suffered from “survivor’s guilt” and that he was “susceptible to

bonding to victims of oppression and hardship.” (Id., p. 5); (PSR, p. 15, ¶ 78). See also PSR, p.

15, ¶75 (“The defendant felt guilty about not helping those who were injured and leaving others

behind.). Several passages from Dr. Xenakis’ report require emphasis, as they speak to the

mental health issues that contributed to Aws’s poor decisions, his need for ongoing treatment,

and also his growth. In his report, Dr. Xenakis writes as follows:

       Al-Jayab had a limited capacity to conceptualize the elements of a complex
       situation, acted impulsively, and lacked the capacity to scope out the
       consequences of his actions when he planned his trip to Syria. He was
       predisposed to feeling sympathy towards victims of abuse and brutality and acted

                                                38
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 44 of 57 PageID #:510




       out of emotional sentimentality and guilt without grasping the totality of the
       situation he was confronting. The disposition to impulsive reactions to situations
       is recognized as a common phenomenon in adolescence and findings in
       neuropsychological development.

       Al-Jayab requires a comprehensive and intense therapy program for chronic grief
       and depression, anxiety, and posttraumatic stress from torture, brutality, and
       consequences of war. He has no history of drug or alcohol abuse or misconduct
       that mark him for criminal activity. Effective programs for young adults with his
       problems provide multiple modalities including individual and group therapy,
       education, and religious services and teaching.

       Al-Jayab has felt confused for many years, confounded by the misfortune that has
       burdened him, and seeks relief from the relentless grief and hardship that has
       marked his life. His writing and communications with attorneys reveal growing
       maturity and understanding and support a good prognosis with a course in
       treatment. He has rejected the options of returning to Syria to help the victims
       suffering from the horrors and atrocities of the fighting. He seeks to pursue
       education and training and establish a life as a constructive citizen.

(Xenakis Report, p. 6). To this date, Aws has yet to receive meaningful mental health treatment,

much less the “comprehensive and intense therapy program” recommended by Dr. Xenakis.

        I. Aws’s Family Connections Remain Strong Notwithstanding the Charges.

       Despite these numerous hardships, Aws remains close with his family, particularly his

brothers Samer and Younis. While his relationship with his father was often strained by the

tension caused by his stepmother, it started to improve while they were in California and has

since become stronger while Aws has been in prison. His father’s powerful letter to the Court

evidences the care that he has for his son. Aws has an especially close relationship with his

younger brother Samer. In 2009 or 2010 when the eldest brother Younis left Iraq to try and

forge a new life for the rest of the family, Aws was left to watch over Samer. As Samer writes in

his letter, Aws “became the role of my father, mother, brother, and friend. He was everything to

me and I was everything to him. HE watched over me and protected me from everyone and

everything.” (S. Al-Jayab Letter, p. 3). His brothers and sister have all visited him at the MCC


                                               39
     Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 45 of 57 PageID #:511




and he has remained in frequent contact with other family members. (PSR, p. 14, ¶ 68). Thus,

despite the strain of the case and uncertainty of what the future may hold, Aws will benefit from

this family support, particularly when it comes to ensuring that he receives any mental health

treatment that is available to him.14

          J. Aws’s Youth at the Time of the Offense
             is a Compelling Mitigating Factor.

         Another important mitigating factor to consider Aws’s youth at the time of the offenses.

A short timeline illustrates just how young Aws was during the key events in this case. In

October 2012 he was just 19 years old. And in November 2013 when he left for Syria he was 20

years old. He returned to the United States in January 2014 as a 21-year old. He was still 21

years old during the USCIS interview held in October 2014. And he was only 23 when he was

arrested in California and ultimately charged in the Northern District of Illinois. Scientific

studies adopted by courts throughout the country, including the U.S. Supreme Court, discuss

how an adolescent’s developing mind renders them less culpable for their conduct. For instance,

in a 2009 amicus brief submitted by the American Medical Association and the American

Academy of Child and Adolescent Psychiatry filed in Graham v. Florida,15 the following was

noted:

         The adolescent’s mind works differently from ours…. The differences in
         behavior have been documented by scientists along several dimensions.
         Scientists have found that adolescents as a group, even at later stages of
         adolescence, are more likely than adults to engage in risky, impulsive, and
         sensation-seeking behavior. This is, in part, because they overvalue short-term
         benefits and rewards, are less capable of controlling their impulses, and are more


14
   For this reason, counsel anticipate requesting that the Court recommend that Aws serve any additional prison time
in a facility located close to Sacramento, CA.
15
  “Brief for the American Medical Association and the American Academy of Child and Adolescent
Psychiatry as Amici Curiae in support of Neither Party” to the United States Supreme Court in Graham v.
Florida (July 23, 2009). A copy of this brief is available at: https://bit.ly/2xIg68J (last visited July 10,
2019).
                                                        40
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 46 of 57 PageID #:512




       easily distracted from their goals. Adolescents are also more emotionally
       volatiles and susceptible to stress from peer influences. In short, the average
       adolescent cannot be expected o act with the same control or foresight as a mature
       adult.

Graham v. Florida, Amicus Brief, p. 2.

       Congress and the Sentencing Commission have identified youth as a mitigating factor

that often warrants a reduced sentence. Ongoing research and scholarship concerning brain

development in young adults provides further reasons to temper the punishment imposed on

young offenders. All of these issues are highly relevant for the Court’s consideration, and

together they provide strong support for a sentence well below the guidelines, particularly given

Aws’s lack of criminal history prior to his arrest.

       Federal statute and the sentencing guidelines express concern for the fair treatment of

youthful offenders. First, in outlining the duties of the Sentencing Commission, Congress

specifically instructed as follows:

       The Commission shall insure that the guidelines reflect the general
       appropriateness of imposing a sentence other than imprisonment in cases in which
       the defendant is a first offender who has not been convicted of a crime of violence
       or an otherwise serious offense, and the general appropriateness of imposing a
       term of imprisonment on a person convicted of a crime of violence that results in
       serious bodily injury.

28 U.S.C. § 994(j) (emphasis added). Second, in 2010, the Sentencing Commission amended its

policy statement on age to expressly state that departures may be based on age and youth.

Specifically, U.S.S.G. § 5H1.1, titled “Age (Policy Statement),” provides as follows: “Age

(including youth) may be relevant in determining whether a departure is warranted, if

considerations based on age, individually or in combination with other offender characteristics,

are present to an unusual degree and distinguish the case from the typical cases covered by the

guidelines.” That language replaced the prior policy statement language: “Age (including


                                                 41
     Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 47 of 57 PageID #:513




youth) is not ordinarily relevant in determining whether a departure is warranted.” (Appendix

C—Volume III, November 1, 2010 (amendment 739)). Thus, the commission has updated its

view of youth as being “not ordinarily relevant” to finding that it “may be relevant.” Pursuant to

§ 3553(a)(5), the Court should consider this Sentencing policy statement, and particularly the

shift in the policy, from considering youth “not ordinarily relevant” to noting that it “may be

relevant” for a departure.16

        The policy shift appears to reflect the research and scholarship that has focused on brain

development and cognitive matters that often lead “youthful offenders” to commit crimes, and

the corollary issue of how to punish those individuals. Indeed, in a 2017 report, the United

States Sentencing Commission presented information regarding “youthful offenders” (defined as

persons under age 25). See United States Sentencing Commission, Youthful Offenders in the

Federal System (May 2017) (https://bit.ly/2JxKCch). At the outset of its report, the Sentencing

Commission observed as follows:

        Recent studies on brain development and age, coupled with recent Supreme Court
        decisions recognizing differences in offender culpability due to age, have led
        some policymakers to reconsider how youthful offenders should be punished.
        This report reviews those studies and provides an overview of youthful federal
        offenders, including their demographic characteristics, what type of offenses they
        were sentenced for, how they were sentenced, and the extent of their criminal
        histories.1 The report also discusses the intersection of neuroscience and law, and
        how this intersection has influenced the treatment of youthful offenders in the
        criminal justice system.

Id., p. 1. The report discusses how the studies on age and brain development, specifically

regarding the frontal lobe that is essential for executive decision-making, found that “maturation

is completed in the mid-20s.” Id., p. 7. Another study compared frontal lobe contributions to

16
   The Commission explained that it “adopted this departure standard after reviewing recent federal
sentencing data, trial and appellate court case law, scholarly literature, public comment and testimony,
and feedback in various forms from federal judges.” (Appendix C—Volume III, November 1, 2010
(amendment 739), “Reason for Amendment,” p. 1193 of 2016 Edition).
                                                  42
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 48 of 57 PageID #:514




cognitive control in children and adults and found “clear differences in the ways and extent to

which the frontal lobe was used in decision making.” Id. And yet another cited study noted the

“the confounding effect of marijuana and alcohol use on the adolescent brain and its

development, with results indicating further delays in brain development among youth and

young adults with substance use histories.” Id. The Commission noted that there was general

agreement on the following four points:

       First, researchers agree that the prefrontal cortex is not complete by the age of 18,
       which is the legal age of majority in most state jurisdictions and in the federal
       system. Second, researchers agree that development continues into the 20s.
       Third, most researchers reference 25 as the average age at which full development
       has taken place, but note there will be significant variation from person to person.
       Finally, researchers caution against the over-generalization of brain science.

Id. (footnotes omitted).

       Relatively recent statements from the Department of Justice echo the Commission’s

concerns regarding young offenders, and also point to growing trend of considering alternatives

to incarceration. In 2015, then Attorney General Lynch offered opening remarks at a “Panel

Discussion on Justice-Involved Young Adults,” during which she acknowledged the

neurobiological and developmental research confirms brain development continues well into a

person’s twenties:

       Research indicates that as young adults age through their late teens and early 20s,
       they experience a period of rapid and profound brain development. In addition to
       providing insight into why young adults act the way they do, brain science also
       indicates that we may have a significant opportunity, even after the teenage years,
       to exert a positive influence and reduce future criminality through appropriate
       interventions. It raises the possibility that considering these unique stages of
       development within the criminal justice setting, we could reduce the likelihood of
       recidivism and create important benefits for public safety. And it offers a chance
       to consider new and innovative ways to augment our criminal justice approach.

Attorney General Loretta E. Lynch Delivers Opening Remarks at an Office of Justice Programs

Panel Discussion on Justice-Involved Young Adults (Sept. 8, 2015), available at

                                                43
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 49 of 57 PageID #:515




https://bit.ly/30wAJRO (last accessed July 12, 2017). Lynch linked prevailing brain science to

the Justice Department’s commitment to developing effective means for reducing recidivism in

youthful offenders. The science behind Lynch’s remarks is particularly important in Daoud’s

case, because it indicates a very real hope that he has a “significant opportunity” to move beyond

his conviction in this case, and the poor decision-making that led to his involvement in this

offense, so that he may live a productive, law-abiding life.

       No doubt, the Court could have always considered Aws’s youth under § 3553(a). See

Gall, 552 U.S. at 58 (holding that “it was not unreasonable for the District Judge to view Gall’s

immaturity at the time of the offense as a mitigating factor…. Indeed, his consideration of that

factor finds support in our cases.”).      However, recent scientific studies, reflected in the

amendment to § 5H1.1, as well as in the Sentencing Commission’s reports, the statements of

former Attorney General Lynch, and other sources show, on balance, that there are numerous

reasons to see youth as a powerful mitigating factor.

       While counsel has not found case law that substantively discusses when youth is present

“to an unusual degree and distinguish the case from the typical cases covered by the guidelines”

(U.S.S.G. § 5H1.1), counsel respectfully submits that the totality of factors in this case

distinguish it from typical cases, and warrant a sentence that reflects what would have been a

“departure” under the Guidelines.

       On a positive note, Aws has matured while he has been in prison and has shown a

tremendous amount of self-reflection, as evidenced by A Forever Foreigner. He has also gained

insight into his own impulsive and rash decisions and has acknowledged the wrongfulness of his

conduct to Probation. This recognition not only demonstrates his acceptance of responsibility,




                                                44
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 50 of 57 PageID #:516




but also how he has matured, both emotionally and cognitively, from the person he was six years

ago. In plain point of fact, Aws is not the same person today who naively left for Syria in 2013.

        K. A Sentence Well Below the Advisory Guidelines
           Addresses the Factors Set Forth in § 3553(a)(2).

       In fashioning its sentence, the Court also takes into account the need for the sentence to

reflect the seriousness of the offense, promote respect for the law, and provide just punishment

for the offense; to afford adequate deterrence (general deterrence) and protect the public from

further crimes of defendant (specific deterrence); and to provide the defendant with needed

educational or vocational training, medical care, or correctional treatment in the most effective

manner. 18 U.S.C. § 3553(a)(2)(A)-(D).

               1. Seriousness of the Offenses.

       Counsel do not quarrel with the offenses being labeled as “serious,” as any national

security prosecution must be considered. Nonetheless, one size cannot fit all as the terrorism

enhancement is concerned. Yet, the context provided above hopefully shows why it is both

dangerous and inaccurate to label this case as yet another example of “violent jihad” in a way

that disregards Aws’s unique personal history and motivations that led to the offense conduct.

Moreover, it must be recognized that had Aws never come with his family in October 2012,

similar conduct would not be subject to U.S. prosecution. Further, had Ansar al-Sham not been

associated with Ansar al-Islam at the time that Aws was in Syria; had he been associated with

another group; or had he been treated like the Brooklynites or other young men who fought with

the YPG after reading a Rolling Stone article, perhaps he would not be prosecuted.

Additionally, with respect to the false statement case, counsel again note that the government

knew full well that Aws had gone to Syria when he came into the USCIS accompanied by an

undercover informant who convinced Aws that he was his friend.

                                                 45
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 51 of 57 PageID #:517




               2. General Deterrence

       With regard to deterrence, counsel recognize the government’s interest in general

deterrence. But quantifying how much general deterrence results from a particular prosecution

and sentence is, counsel submit, an exercise in abstraction that is even more diffuse based on the

particularly unique facts of this case.

       In an ideal world, a sentence could be designed to discourage individuals from travelling

overseas to associate with designated foreign terrorist organizations and to truthfully tell

immigration officers that they had done so when asked. However, it is questionable whether any

sentence would have that desired deterrent affect. For one thing, the facts and circumstances of

Aws’s case are so unique that it is difficult to imagine another individual, much less the public in

general would be similarly situated and be deterred because of the sentence imposed in this case.

       Further, the potential deterrent value of a sentence is diminished by the length of time

that passed between the commission of the offenses and the arrest. The material support charge

covers a time span from October 2012 through January 2014, with the key time period occurring

between November 2013 and January 2014. The false statement charge is based on conduct

occurring on October 2014. Aws was not arrested until January 2016. Due to the years-long

delay between the offenses and the arrest a lengthy sentence would very likely not serve to deter

other individuals.

               3. Specific Deterrence

       With regard to specific deterrence, counsel submit that the need to impose a strict

sentence to deter Aws is extraordinarily low. Aws is not a risk for recidivism. The need to

protect the public from Aws should likewise not be concern. His honest comments to Probation

and acknowledgment of the wrongfulness of his conduct prove as much.               Again, he told

Probation “he was trying to do the right thing for the Syrian people; however, he went about it in
                                                46
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 52 of 57 PageID #:518




the wrong way.” But the Court need not look just to what he told Probation. It should also look

at his conduct after he returned to the United States in January 2014, as well as his conduct in

custody since January 2016.

       During the two years that Aws was in Sacramento prior to his arrest, he focused on

working, going to school, and forming relationships with a diverse group of friends.

Unfortunately for him, some of those relationships happened to be with confidential informants

who, at a minimum, closely monitored Aws for any indication of trouble. Yet, the fact that,

despite this near constant surveillance, the government’s charges remained the short trip to Syria

and the false statements to USCIS is a strong indicator of Aws conduct during the 2014-2016

period. This is a strong indicator that future dangerousness is not a concern that should drive the

sentence.

       Aws has also taken positive steps toward self-improvement since he has been

incarcerated. Following his arrest, Aws had to make the hard adjustment to being incarcerated.

However, Aws soon adjusted and also found ways to improve himself and further his education.

While at the MCC, Aws has taken ESL classes to improve his English. Copies of certificates

from the MCC show that he has participated and completed various educational courses in 2017

and 2018, including ESL, sleep hygiene, anger management, and mind over mood. (PSR, p. 17,

¶ 86). (Exhibit H). And should he have the opportunity to work in the United States, he is

interested in vocational training programs to learn about auto mechanics and small business

operations. (PSR, p. 17, ¶ 87). Taken together, Aws’s statements to Probation, his conduct prior

to his arrest, and his positive conduct after his arrest strongly indicate that he does not pose a risk

for recidivism, and the need for specific deterrence is low.




                                                  47
     Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 53 of 57 PageID #:519




           L. Aws Faces Further Incarceration and Severe
              Immigration Consequences Following the Completion
              The Sentence Imposed by the Court.

        Aws’s immediate future plans may unfortunately be aspirational due to the immigration

consequences that he will almost certainly face following his sentence of imprisonment.

Because of his refugee status, he “may be amenable to arrest for violations of the Immigration

and Nationality Act.” (PSR, p. 14, ¶ 69). An immediate consequence in the BOP is that Aws

would not be entitled to the benefits of 18 U.S.C. § 3624(c), such as placement in the halfway

house for the final percentage of his sentence. But the long-term consequences are far more

disconcerting.

        Based on the ICE detainer presently logged against him, Aws will go straight to

immigration custody after being released from the BOP.17 He will then face legal proceedings

that could last for years. Those proceedings could very well result in his removal from this

country.     Based on information provided by an experienced immigration attorney, counsel

understand that the Immigration Judge will have no ability to order or consider bond, which all

but guarantees that Aws will remain in custody for the remainder of his immigration

proceedings.18 Aws will likely remain in custody even if he can show that he is entitled to relief


17
   Special conditions of supervised release also require Aws to surrender to government agents to
determine if he is deportable. See Special Conditions No. 21.
18
   Specifically, undersigned counsel have asked an immigration attorney review the exhibit to the
Muhtorov pleading for a variant sentence. (United States v. Muhtorov, 12 CR 33, Dkt. 1955-1 (D.
Colo.)). The informal opinion is that it is an accurate overview of potential outcomes given the facts
reported in the letter itself. Moreover, those potential outcomes would apply to Aws and be likely, given
that he is a refugee while Muhtorov was a legal permanent resident. Specifically, like Muhtorov, in light
of the nature of Aws’s conviction as well as the practice of ICE, it is likely that Aws “will remain in ICE
custody for a significant period of time, which may amount to years or until he is removed from the
United States.” (Dkt. #1955-1, p. 3). Further, like Mr. Muhtorov, Aws will be charged as deportable
from the United States under the “security and related” and “terrorist activities” grounds for deportability
under the Immigration and Nationality Act (INA). INA § 237(a)(4)(A) and INA§ 237(a)(4)(B). He may
also be deportable under the crime of moral turpitude grounds. INA §237(a)(2)(A)(i). As a result of his
conviction and the clear grounds for deportability, Aws’s refugee status will be terminated and an
                                                    48
     Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 54 of 57 PageID #:520




under Convention Against Torture.19         That custodial period could easily reach into the years

until ICE has exhausted every effort to secure Aws deportation. If he were ever to be able to be

released from Immigration custody, then he would be under a permanent order of supervision

with electronic monitoring. But there is now reason to question whether even that conditional

release would be available.

        Aws’s material support conviction and his status as a stateless Palestinian even raise the

specter of indefinite administrative detention following the completion of his criminal sentence.

Precedent for such a controversial outcome is seen in the case of Adham Amin Hassoun. Mr.

Hassoun was convicted of providing material support to terrorists in the Southern District of

Florida (Case No. 04-600001, S.D. Fl.). After completing his sentence, he was placed in

immigration proceedings, and was then ordered removed from the United States. However, as a

stateless Palestinian, the United States did not identify any country to which he could be sent.

And rather than release him on supervised release pending his removal, the government placed

Mr. Hassoun in what is alleged to be an indefinite administrative detention based on the

conclusion that he poses a national security threat. Mr. Hassoun, through counsel, has filed a

petition for habeas corpus relief in the Western District of New York. See Adham Amin Hassoun


Immigration Judge will find him deportable. That conviction will also render him statutorily ineligible to
preserve his refugee status or gain that status again in immigration court. He will also be ineligible for
asylum and withholding of removal due to the statutory bar under INA § 208(b)(2)(A)(ii) (for asylum)
and § 241(b)(3)(B)(ii) (for withholding).
19
   Aws’s only hope at remaining in this country may be under the Convention Against Torture (CAT).
Someone is eligible for relief under CAT if they can show that it is more likely than not that they would
be tortured in the country to which they would return after removal from the United States. Relief under
CAT can result in the withholding of removal or the deferral of removal. However, because of the nature
of the crime that Aws has been convicted, the Immigration Judge would summarily deny and withholding
of removal argument. He will therefore only be able to pursue deferral under CAT. And even if Aws can
show he is entitled to relief under CAT, the Immigration Judge still enters the order of removal, but
simply orders that it be deferred. Also, even showing that he is entitled to relief under CAT does not
mean that Aws will be released from ICE custody. Instead, ICE could continue to detain Aws.


                                                   49
     Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 55 of 57 PageID #:521




v. Searls, 19-cv-6196 (W.D.N.Y.).20 The potential risk of such indefinite detention for Aws, who

like Mr. Hassoun is a stateless Palestinian, is one that cannot go unnoticed given how

immigration laws and policies appear to have been warped under the current administration.

        Lastly, further separation from his family, including potential removal from this country,

imposes additional punishment on Aws that the Court may consider. United States v. Ferreria,

239 F. Supp. 2d 849, 856 (E.D. Wis. 2002) (in pre-Booker decision, imposing a one-level

departure from the guidelines based in part on the fact that the “defendant’s immigration status

will result in his deportation and the separation from his family following completion of his

prison sentence.”). Aws’s family, particularly his two brothers, has been the one constant in his

life. Removal from this country could mean that he may never see them again in person.

        The Court may certainly consider the fact that Aws will most certainly face harsher

conditions in the BOP, as well as further deprivation of liberty in addition to any sentence

imposed by this Court (and essentially due to the same underlying conduct) under 18 U.S.C. §

3553(a) when fashioning its sentence. See United States v. Muhtorov, 329 F. Supp. 3d 1289,

1301 (D. Colo. 2018) (noting that argument of “indefinite immigration detention” or deportation

could be considered under § 3553(a), but not U.S.S.G. § 5K2.0). Moreover, the Court should

also factor that Aws could very likely face the worst of two options:                   either lengthy,

indeterminate incarceration due to his statelessness, or removal to a potentially hostile country.

In either event, Aws will be separated from the family with whom he has survived multiple wars

and conflicts.




20
   Copies of the petition for habeas relief and other case background are available on the ACLU’s website
at: https://bit.ly/2YPqI1B. (Last visited July 12, 2019).
                                                   50
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 56 of 57 PageID #:522




   V.      CONCLUSION

        For the reasons set forth herein, and also those to be presented at the sentencing hearing,

counsel respectfully request a sentence toward the low-end of the 57-71 month range.


                                                     Respectfully submitted,

                                                     /s/ Thomas Anthony Durkin
                                                     THOMAS ANTHONY DURKIN

                                                     /s/ Joshua G. Herman
                                                     JOSHUA G. HERMAN
                                                     Attorneys for Defendant
                                                     Aws Mohammed Younis Al-Jayab.

DURKIN & ROBERTS
2446 North Clark Street
Chicago, Illinois 60614
Tel: 312-981-0123
tdurkin@durkinroberts.com

LAW OFFICE OF JOSHUA G. HERMAN
53 W. Jackson, Blvd., Suite 457
Chicago, IL 60604
Tel: (312) 909-0434
jherman@joshhermanlaw.com




                                                51
   Case: 1:18-cr-00721 Document #: 25 Filed: 07/26/19 Page 57 of 57 PageID #:523




                               CERTIFICATE OF SERVICE

       Joshua G. Herman, Attorney at Law, hereby certifies that the foregoing Defendant Aws
Mohammed Younis Al-Jayab’s Clarifications to the Presentence Investigation Report and
Sentencing Memorandum was served on July 26, 2019, in accordance with Fed.R.Crim.P.49,
Fed.R.Civ.P.5, LR 5.1, and LCrR 49.2, pursuant to the district court’s system as to ECF filers.


                                                   /s/ Joshua G. Herman
                                                   53 W. Jackson, Blvd., Suite 457
                                                   Chicago, IL 60604
                                                   Tel: (312) 909-0434
                                                   jherman@joshhermanlaw.com




                                              52
